Exhibit 10.1

 

720 UNIVERSITY AVENUE

NORWOOD, MASSACHUSETTS

 

Lease to

 

MOTUS GI HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROM THE OFFICE OF:

 

Goulston & Storrs PC

400 Atlantic Avenue

Boston, Massachusetts 02110-3333

 

 

 

 

INDEX TO LEASE

 

Article I Basic Data 1     Section 1.1 1     Article II The Premises 2    
Section 2.1 – Demise. 2     Article III Term of Lease 3     Section 3.1 – Term.
3 Section 3.2 – Commencement Date. 3 Section 3.3 – Extension Option. 3 Section
3.4 – Broker Determination of Prevailing Market Rent. 4     Article IV Annual
Fixed Rent 6     Section 4.1 – Annual Fixed Rent. 6 Section 4.2 – Late Payment.
7     Article V Additional Rent – Taxes 7     Section 5.1 – Definitions. 7
Section 5.2 – Personal Property Taxes. 8 Section 5.3 – Tenant’s Share of Taxes.
8     Article VI Intentionally Omitted 9     Article VII Condition of the
Premises 9     Section 7.1 – Landlord’s Work. 9     Article VIII Assignment and
Subletting 11     Section 8.1 – Prohibition. 11 Section 8.2 – Further Assignment
and Subletting 12 Section 8.3 – Notice of Assignment or Sublease; Termination
Rights. 12 Section 8.4 – Consent to Assignment or Sublease. 13 Section 8.5 –
Subordination. 14 Section 8.6 – Profits. 14 Section 8.7 – Permitted Transfers;
Desk Sharing. 14 Section 8.8 – No Waiver. 15 Section 8.9 – Tenant’s Failure to
Complete. 16     Article IX Tenant’s Contribution 16     Section 9.1 – Tenant’s
Share of Expenses. 16 Section 9.2 – Tenant’s Audit Right. 20     Article X
Landlord Services 22     Section 10.1 –Utilities. 22 Section 10.2 - Services to
be Furnished by Landlord to Tenant. 22

 

 

 

 

Article XI Other Tenant Covenants 23     Section 11.1 – Use. 23 Section 11.2 –
Signage. 24     Article XII Alterations 25     Section 12.1 – Landlord’s
Approval. 25 Section 12.2 – Plans; Conformity of Work. 26 Section 12.3 –
Performance of Work, Governmental Permits and Insurance. 27 Section 12.4 –
Liens. 27 Section 12.5 – Nature of Alterations. 28 Section 12.6 – Costs and
Expenses. 28 Section 12.7 – Increase in Taxes. 28     Article XIII Maintenance
of Building, Etc. 29     Section 13.1 – Landlord Repairs. 29 Section 13.2 –
Tenant Repairs. 29     Article XIV Indemnity and Commercial/General Liability
Insurance 29     Section 14.1 – Tenant’s Indemnity 29 Section 14.2 – Tenant’s
Risk. 31 Section 14.3 – Tenant’s Commercial General Liability Insurance. 31
Section 14.4 – Tenant’s Property Insurance. 32 Section 14.5 – Tenant’s Other
Insurance. 32 Section 14.6 – Requirements for Tenant’s Insurance. 33 Section
14.7 – Additional Insureds. 33 Section 14.8 – Certificates of Insurance. 33
Section 14.9 – Subtenants and Other Occupants. 34 Section 14.10 – No Violation
of Building Policies 34 Section 14.11 – Tenant to Pay Premium Increases 34
Section 14.12 – Landlord’s Insurance. 35 Section 14.13 – Waiver of Subrogation.
35 Section 14.14 – C. 186 §15. 36 Section 14.15 – Landlord Indemnity. 36    
Article XV Landlord’s Access to the Premises 36     Section 15.1 – Landlord
Access. 36 Section 15.2 – Prospective Tenants. 37     Article XVI Damage Clause
37     Section 16.1 – Partial Damage. 37 Section 16.2 – Substantial Damage. 37
Section 16.3 – Damage During Last Year. 38 Section 16.4 – Tenant Restoration. 38
Section 16.5 – Rent Abatement. 38 Section 16.6 – Definitions. 38

 

-ii-

 

 

Article XVII Eminent Domain 39     Section 17.1 – Eminent Domain. 39 Section
17.2 – Taking Award. 39 Section 17.3 – Rent Abatement. 39     Article XVIII
Bankruptcy or Insolvency 40     Section 18.1 – Bankruptcy. 40     Article XIX
Landlord’s Remedies 40     Section 19.1 – Event of Default. 40 Section 19.2 –
Termination. 41 Section 19.3 – Remedies. 42 Section 19.4 – Landlord Default. 43
    Article XX Miscellaneous Provisions 43     Section 20.1 – Waiver. 43 Section
20.2 – Covenant of Quiet Enjoyment. 44 Section 20.3 – Status Report. 44 Section
20.4 – Notice to Mortgagee and Ground Lessor. 45 Section 20.5 – Assignment of
Rents. 45 Section 20.6 – Mechanics’ Liens. 46 Section 20.7 – No Brokerage. 46
Section 20.8 – Definition of Rent and Additional Rent. 47 Section 20.9 –
Landlord’s Fees and Expenses. 47 Section 20.10 – Invalidity of Particular
Provisions. 47 Section 20.11 – Provisions Binding, Etc. 48 Section 20.12 – Other
Agreements. 48 Section 20.13 – Governing Law. 48 Section 20.14 – Recording;
Confidentiality. 48 Section 20.15 – Notices. 49 Section 20.16 – When Lease
Becomes Binding. 50 Section 20.17 – Paragraph Headings. 50 Section 20.18 – Lease
Superior or Subordinate to Mortgage. 50 Section 20.19 – Holding-Over. 51 Section
20.20 – Interest. 51 Section 20.21 – Tenant Financials. 51 Section 20.22 – Force
Majeure. 51 Section 20.23 – Expansion of Property. 52 Section 20.24 – Amenities.
52 Section 20.25 – REIT/UBTI. 52 Section 20.26 – Patriot Act. 53 Section 20.27 –
Parking. 53 Section 20.28 – Security Deposit. 54

 

-iii-

 

 

EXHIBITS

 

Exhibit A -- Premises Plan Exhibit B -- Site Plan Exhibit C -- Landlord Work
Plan Exhibit D -- Form of SNDA Exhibit E -- Form of Letter of Credit

 

-iv-

 

 

INDENTURE OF LEASE

 

720 UNIVERSITY AVENUE

 

THIS INDENTURE OF LEASE (this “Lease”) made as of the 11th day of March, 2020
(the “Effective Date”), by and between 720 UNIVERSITY PROPERTY, LLC, a Delaware
limited liability company, having a mailing address c/o Hilco Redevelopment
Partners, 99 Summer Street, Suite 1110, Boston, Massachusetts 02110 (hereinafter
referred to as the “Landlord”), of the one part, and the tenant named in Section
1.1(a) below (hereinafter referred to as the “Tenant”), of the other part.

 

W I T N E S S E T H:

 

Article I

 

Basic Data

 

Section 1.1

 

The following sets forth basic data hereinafter referred to in this Lease, and,
where appropriate, constitute definitions of the terms hereinafter listed.

 

(a)Tenant: Motus GI Holdings, Inc., a Delaware corporation.

 

(b)Mailing Address of Tenant: Prior to the Commencement Date: 1301 E. Broward
Boulevard, Fort Lauderdale, Florida 33301. After the Commencement Date, the
Premises.

 

(c)Tenant’s E-mail Address (for information regarding billings and statements):
Andrew@motusgi.com.

 

(d)Commencement Date: The date on which Landlord tenders possession of the
Premises to Tenant with Landlord’s Work (as defined in Section 7.1 hereof)
Substantially Completed (as defined in Section 7.1). Landlord estimates that the
Commencement Date will occur on before that date which is three (3) months from
the Execution Date (the “Estimated Commencement Date”).

 

(e)Term or Lease Term: Commencing on the Commencement Date and expiring on the
last day of the month in which the date which is six (6) years and two (2)
months after the Commencement Date occurs, unless sooner terminated as provided
herein (the “Expiration Date”).

 

(f)Extension Options: One (1) period of five (5) years as provided in and on the
terms set forth in Section 3.3 hereof.

 

(g)Lease Year: Commencing as of the Commencement Date, or as of any anniversary
of the Commencement Date, the successive twelve (12) month period in which any
part of the Lease Term occurs.

 

Page 1

 

 

(h)Rent Commencement Date: That date which is two (2) months following the
Commencement Date.

 

(i)Annual Fixed Rent: During the Lease Term (subject to Section 4.1(d)), Annual
Fixed Rent with respect to the Premises shall be payable by Tenant as follows:

 

Lease Year  Annual Rent  

Monthly

Payment

   PSF  1  $197,863.00   $16,488.58   $25.75  2  $205,547.00   $17,128.92  
$26.75  3  $213,231.00   $17,769.25   $27.75  4  $220,915.00   $18,409.58  
$28.75  5  $228,599.00   $19,049.92   $29.75  6  $236,283.00   $19,690.25  
$30.75  7  $243,967.00   $20,330.58   $31.75 

 

(j)Permitted Use: General, administrative and executive offices, and uses
ancillary thereto.

 

(k)Landlord’s Contribution: $399,568.00.

 

(l)Security Deposit: $65,954.32.

 

(m)Tenant’s Proportionate Share: 9.88%, which is the fraction the numerator of
which is the total square footage of the floor area of the Premises and the
denominator of which is the total square footage of leased floor area of the
Building, subject to the provisions set forth in this Lease.

 

Article II

 

The Premises

 

Section 2.1 – Demise.

 

(a)Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, upon
and subject to the terms and provisions of this Lease, the premises shown on
Exhibit A hereto annexed (the “Premises”) and made a part hereof which shall be
deemed to be 7,684 rentable square feet of floor area on the first (1st) floor
(the “Premises Plan”) in the building (the “Building”) shown on the site plan
attached hereto as Exhibit B, which Building shall be deemed to be 77,759
rentable square feet and which Building is located on the property located at
720 University Avenue, Norwood, Massachusetts (the “Property”), which Property
is also shown on the Site Plan.

 

(b)Excepting and reserving to Landlord the roof and exterior walls of the
Building; and further reserving to Landlord the right to place in the Premises
(in such manner as to reduce to a minimum the interference with Tenant’s use of
the Premises) structural supports, ducts, shafts, conduits, utility lines, pipes
and the like which may or may not service the Premises, and to replace and
maintain and repair such structural supports, ducts, shafts, conduits, utility
lines, pipes and the like in, over and upon the Premises as may have been
installed by Landlord in, on or under said building or buildings.

 

Page 2

 

 

Article III

 

Term of Lease

 

Section 3.1 – Term.

 

TO HAVE AND TO HOLD the Premises unto Tenant for the term specified in Section
1.1(d) hereof unless sooner terminated as provided herein.

 

Section 3.2 – Commencement Date.

 

(a)This Lease shall be effective as of the Effective Date. The Term of this
Lease shall commence on the Commencement Date. The parties hereto agree, upon
demand of the other, to execute a supplemental instrument expressing the
Commencement Date and the Rent Commencement Date. The failure of the parties to
execute said statement shall not affect the validity of this Lease, nor shall it
affect the Commencement Date or the Rent Commencement Date.

 

(b)Neither this Lease nor the obligations of Tenant hereunder shall be affected
by a postponement of the Commencement Date and Landlord shall not be subject to
any liability for failure to make possession of the Premises available on the
Estimated Commencement Date.

 

Section 3.3 – Extension Option.

 

(a)On the conditions (which conditions Landlord may waive in its sole discretion
by written notice to Tenant) that both at the time of exercise of the Extension
Option and as of the commencement of the Extended Term (i) there exists no Event
of Default (as defined in Section 19.1), (ii) this Lease is still in full force
and effect, (iii) Tenant then occupies one hundred percent (100%) of the
entirety of the initially demised Premises, and (iv) Tenant shall have delivered
to Landlord an extension of the Letter of Credit through the expiration of the
Extended Term, then Tenant shall have the right (the “Extension Option”) to
extend the Term hereof upon all the same terms, conditions, covenants and
agreements herein contained (except as expressly set forth in this Section 3.3
and Section 3.4) for one (1) period of five (5) years (the “Extended Term”).
Notwithstanding any provision of this Lease to the contrary, except as expressly
set forth in Section 3.4(e), Landlord has no obligation to make any additional
payment to Tenant in respect of any construction allowance or the like or to
perform any work to the Premises as a result of the exercise by Tenant of the
Extension Option.

 

Page 3

 

 

(b)To exercise the Extension Option, Tenant shall give written notice (the
“Extension Exercise Notice”) to Landlord exercising the Extension Option, no
later than nine (9) months and no earlier than twelve (12) months prior to the
expiration of the Lease Term. Within thirty (30) days after receipt of the
Extension Exercise Notice, Landlord shall give to Tenant a quotation of the
proposed Annual Fixed Rent for the Extended Term based on Landlord’s
determination of Prevailing Market Rent (as defined in Section 3.4(d))
(“Landlord’s Rent Quotation”). If at the expiration of thirty (30) days after
the date when Landlord provides such quotation to Tenant (the “Negotiation
Period”), Landlord and Tenant have not reached agreement on a determination of
an Annual Fixed Rent for such Extended Term and executed a written instrument
extending the Term of this Lease pursuant to such agreement, Tenant may make a
request to Landlord for a broker determination (the “Broker Determination”) of
the Prevailing Market Rent for the Extended Term, which Broker Determination
shall be made in the manner set forth in Section 3.4. If Tenant timely shall
have requested the Broker Determination, then the Annual Fixed Rent for the
Extended Term shall be the Prevailing Market Rent as determined by the Broker
Determination. If Tenant does not timely request the Broker Determination, then
the Annual Fixed Rent during the Extended Term shall be equal to Landlord’s Rent
Quotation.

 

(c)Upon the timely giving of the Extension Exercise Notice by Tenant to
Landlord, then this Lease and the Lease Term hereof shall automatically be
deemed extended for the Extended Term upon all of the agreements, terms,
covenants and conditions of this Lease except as expressly set forth herein,
without the necessity for the execution of any additional documents, except that
Landlord and Tenant agree to enter into an instrument in writing setting forth
the Annual Fixed Rent for the Extended Term as determined in the relevant manner
set forth in this Section 3.3 and in Section 3.4; and in such event all
references herein to the Lease Term or the Term of this Lease shall be construed
as referring to the Lease Term, as so extended, unless the context clearly
otherwise requires, and except that there shall be no further option to extend
the Lease Term after the exercise, if applicable, of the Extension Option. If
Tenant fails to give a timely Extension Exercise Notice, then Tenant shall have
no further right to extend the Term of the Lease pursuant to this Section 3.3.

 

Section 3.4 – Broker Determination of Prevailing Market Rent.

 

In the event a request for a Broker Determination of Prevailing Market Rent is
made pursuant to the terms of Section 3.3, the following terms and conditions
shall apply:

 

(a)Tenant’s Request. Tenant shall send a notice to Landlord in accordance with
Section 3.3, requesting a Broker Determination of the Prevailing Market Rent,
which notice to be effective must (i) make explicit reference to the Lease, and
(ii) include the name of a broker selected by Tenant to act for Tenant, which
broker must be a Qualified Broker (as hereinafter defined). A “Qualified Broker”
means a commercial real estate broker associated with a major commercial real
estate brokerage firm with at least ten (10) years full-time commercial real
estate brokerage experience in the Route 128 South market area (the “Market
Area”).

 

Page 4

 

 

(b)Landlord’s Response. Within ten (10) business days after Landlord’s receipt
of Tenant’s notice requesting the Broker Determination and stating the name of
the broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of its Qualified Broker.

 

(c)Rental Value Determination. Within ten (10) days after selection of both
brokers, the two (2) brokers so selected shall deliver to both Landlord and
Tenant their respective written determinations of the Prevailing Market Rent
(each, a “Final Determination”). If the two (2) brokers so appointed agree on
the Prevailing Market Rent, the Prevailing Market Rent shall be the amount so
determined. If the two (2) brokers so appointed do not agree on the Prevailing
Market Rent, the two (2) brokers shall within ten (10) days thereafter jointly
appoint a third (3rd) impartial Qualified Broker (the “Neutral Broker”). The
Neutral Broker, within thirty (30) days after its appointment, shall make a
determination of the Prevailing Market Rent by selecting either the amount in
Landlord’s Final Determination or the amount set forth in Tenant’s Final
Determination, whichever the Neutral Broker determines is the Prevailing Market
Rent for the Premises. The Neutral Broker may not select any other amount as the
Prevailing Market Rent. The determination made by the Neutral Broker hereunder
shall be final and binding on both Landlord and Tenant.

 

(d)Prevailing Market Rent. The “Prevailing Market Rent” shall mean the fixed
annual rent (which may provide for annual increases in rent during said Extended
Term) that a willing lessee would pay and a willing lessor would accept in an
arms’ length negotiation for comparable space, for a tenant of comparable
credit, in comparable office buildings in the Market Area during the Extended
Term, and shall take into account all relevant factors, including, without
limitation, improvement allowances, brokerage commissions and all other
applicable terms and conditions of the tenancy in question provided, however,
that in no event shall the Prevailing Market Rent be less than the Annual Fixed
Rent due from Tenant to Landlord in the last year of the initial Term. Landlord
shall have no obligation to make or pay for any improvements to the Premises or
to pay any allowances or inducements of any kind, and any such concessions shall
merely be reflected in the determination of Prevailing Market Rent.

 

(e)Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half (1/2) of the costs and expenses of the Neutral
Broker, if applicable.

 

Page 5

 

 

(f)Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a
Qualified Broker within the time period provided therefor above and such failure
shall continue for more than ten (10) days after notice thereof, then Tenant’s
broker shall alone make the determination of the Prevailing Market Rent in
writing to Landlord and Tenant within thirty (30) days after the expiration of
Landlord’s right to designate a broker hereunder. If Tenant and Landlord have
both designated Qualified Brokers but the two brokers so designated do not,
within a period of fifteen (15) days after the appointment of the second broker,
agree upon and designate the Neutral Broker willing so to act, Tenant, Landlord
or either broker previously designated may request the Greater Boston Real
Estate Board (or such organization as may succeed to the Greater Boston Real
Estate Board) to designate the Neutral Broker willing so to act and a broker so
appointed shall, for all purposes, have the same standing and powers as though
he had been reasonably appointed by the brokers first appointed. In case of the
inability or refusal to serve of any person designated as a broker, or in case
any broker for any reason ceases to be such, a broker to fill such vacancy shall
be appointed by Tenant, Landlord, or the brokers first appointed or the Boston
Bar Association (or such organization as may succeed to the Boston Bar
Association), as the case may be, whichever made the original appointment, or if
the person who made the original appointment fails to fill such vacancy, upon
application of any broker who continues to act or by Landlord or Tenant such
vacancy may be filled by the Boston Bar Association (or such organization as may
succeed to the Boston Bar Association), and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.

 

Article IV

 

Annual Fixed Rent

 

Section 4.1 – Annual Fixed Rent.

 

(a)Tenant agrees to pay to Landlord, on the Rent Commencement Date, and
thereafter monthly, in advance, on the first day of each and every calendar
month during the original Lease Term, a sum equal to one-twelfth (1/12th) of the
Annual Fixed Rent specified in Section 1.1 hereof and on the first day of each
and every calendar month during each Extended Term (if exercised), a sum equal
to one-twelfth of the Annual Fixed Rent as determined pursuant to Section 3.3
and Section 3.4 for the Extended Term (all without offset or abatement except as
otherwise expressly provided in this Lease). Until notice of some other
designation is given, Annual Fixed Rent and all other charges for which
provision is herein made shall be paid to Landlord at its office in Boston,
Massachusetts set forth on page 1 of this Lease.

 

(b)Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord
at such rate on a pro rata basis, and, if the Rent Commencement Date shall be
other than the first day of a calendar month, the first payment of Annual Fixed
Rent which Tenant shall make to Landlord shall be a payment equal to a
proportionate part of such monthly Annual Fixed Rent for the partial month from
the Rent Commencement Date to the first day of the succeeding calendar month.

 

Page 6

 

 

(c)Additional Rent (as defined in Section 20.8 hereof) payable by Tenant on a
monthly basis as provided in this Lease, likewise shall be prorated for any
partial month of the Lease Term.

 

(d)Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease. Annual Fixed Rent, Additional Rent and all
other charges payable under this Lease shall be paid by Tenant to Landlord in
lawful money of the United States in immediately available funds and without
notice or demand and with setoff, deduction or abatement, except as otherwise
expressly set forth in this Lease.

 

Section 4.2 – Late Payment.

 

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date such
amount is past due (the “Due Date”), the amount of such payment or installment
shall incur a late charge equal to the sum of: (a) five percent (5%) of the
Outstanding Amount (“Late Fee”) and (b) interest on the Outstanding Amount from
the Due Date through and including the date such payment or installment is
received by Landlord, at the Default Rate (as defined in Section 20.20 hereof);
provided, however, the first time in each calendar year of the Lease Term that
Landlord shall not have received any Outstanding Amount within such five (5) day
grace period, no such Late Fee or interest at the Default Rate shall be due and
payable by Tenant provided Tenant pays such Outstanding Amount within five (5)
days after written notice thereof. Such Late Fee and interest shall be deemed
Additional Rent and shall be paid by Tenant to Landlord upon demand.

 

Article V

 

Additional Rent – Taxes

 

Section 5.1 – Definitions.

 

The term “Taxes” is hereby defined to mean all general and special taxes,
including existing and future assessments for road, sewer, utility and other
local improvements and other governmental charges which may be lawfully charged,
assessed, or imposed upon or allocable to the Property. There shall be excluded
from such taxes interest or penalties on late payment of real estate taxes, all
income, estate, succession, gift, inheritance, corporate excise and transfer
taxes; provided, however, that if at any time during the Lease Term the present
system of ad valorem taxation of real property shall be changed so that in lieu
of, or in addition to, the whole or any part of the ad valorem tax on real
property, there shall be assessed on Landlord a capital levy or other tax on the
gross rents received with respect to the Property, or a Federal, State, County,
Municipal, or other local income, franchise, excise or similar tax, assessment,
levy or charge (distinct from any now in effect in the jurisdiction in which the
Property is located) measured by or based, in whole or in part, upon any such
gross rents, then any and all of such taxes, assessments, levies or charges, to
the extent so measured or based, shall be deemed to be included within the term
“Taxes”. Landlord shall pay, or cause to be paid, before the same become
delinquent, all Taxes, provided however, that if authorities having jurisdiction
assess Taxes which Landlord deems excessive, Landlord may defer compliance
therewith to the extent permitted by the laws of the State of Massachusetts (the
“State”) so long as the validity or amount thereof is contested by Landlord in
good faith and so long as Tenant’s occupancy of the Premises is not disturbed or
threatened. Notwithstanding the foregoing, “Taxes” shall not include and Tenant
shall not be required to pay any portion of any tax or assessment expense or any
increase therein (a) levied on Landlord’s rental income, unless such tax or
assessment is imposed in lieu of or as a substitute, either in whole or in part,
for Taxes as set forth above, (b) in excess of the amount which would be payable
if such tax or assessment expense were paid in installments over the longest
permitted term.

 

Page 7

 

 

Section 5.2 – Personal Property Taxes.

 

Tenant shall pay all taxes which may be lawfully charged, assessed, or imposed
upon all of Tenant’s fixtures and equipment of every type and also upon all of
Tenant’s personal property in the Premises, and Tenant shall pay all license
fees and other charges which may lawfully be imposed upon the business of Tenant
conducted upon the Premises.

 

Section 5.3 – Tenant’s Share of Taxes.

 

(a)Tenant shall, on account of each tax year that occurs during the Term of this
Lease, pay to Landlord, as Additional Rent, that portion of the Taxes for such
tax year as shall result from multiplying the same by a fraction, the numerator
of which is the total square footage of floor area of the Premises (which shall
be deemed to be the square footage of the Premises set forth in Section 2.1
above), and the denominator of which is the total square footage of leasable
floor area of the Building (which shall be deemed to be the square footage of
the Building set forth in Section 2.1 above).

 

(b)Tenant’s Proportionate Share of Taxes shall be equitably adjusted for and
with respect to the first and last partial tax years (if any) of the term of
this Lease. Where the applicable tax bills and computations are not available
prior to the end of the term hereof, then a tentative computation shall be made
on the basis of the previous year’s Taxes payable by Tenant, with a final
adjustment to be made between Landlord and Tenant promptly after all bills and
computations are available for such period. Landlord shall provide to Tenant
copies of all Tax bills upon request.

 

(c)Tenant’s Proportionate Share of Taxes shall be due and payable within thirty
(30) days after receipt by Tenant of Landlord’s invoice. However, Tenant shall
make monthly tax deposits with Landlord in an amount equal to one-twelfth
(1/12th) of Tenant’s annual pro rata share of Taxes as reasonably estimated by
Landlord (taking into account relevant factors including the prior year’s
Taxes), with a final adjustment to be made between the parties as soon as said
pro rata share has been determined. Accordingly, if the amounts paid by Tenant
to Landlord on account of Tenant’s pro rata share of Taxes exceeded the amounts
to which Landlord was entitled hereunder, or that Tenant is entitled to a credit
with respect to Tenant’s pro rata share of Taxes, Landlord, at its option, shall
refund to Tenant the amount of such excess or apply the amount of such credit to
the sums of Annual Fixed Rent next coming due, as the case may be, within thirty
(30) days after notice of such determination; provided, however, if the Lease
Term has ended, Landlord shall promptly provide such refund to Tenant.
Similarly, if the amounts paid by Tenant to Landlord on account of Tenant’s pro
rata share of Taxes were less than the amounts to which Landlord was entitled
hereunder, then Tenant shall pay to Landlord, as Additional Rent, the amount of
such deficiency within thirty (30) days after notice of such determination.

 

Page 8

 

 

(d)In every case, Taxes shall be adjusted to take into account any abatement or
refund thereof paid to Landlord by the appropriate authorities, less all of
Landlord’s reasonable out of pocket costs of securing such abatement or refund
(Landlord having the sole right to contest Taxes, but Landlord agrees to contest
Taxes upon the reasonable request of Tenant). If Landlord shall elect to
negotiate or contest such Taxes, Landlord shall be entitled to bill Tenant for
its said pro rata share of the reasonable out of pocket costs and expenses thus
incurred by Landlord as and when the same are incurred, and the same shall
constitute part of such Taxes. To the extent that Landlord has so billed and
received from Tenant payment of such costs and expenses, the same shall not be
deducted as aforesaid from the abatement or refund, if any, ultimately received
with respect thereto.

 

Article VI

 

Intentionally Omitted

 

Article VII

 

Condition of the Premises

 

Section 7.1 – Landlord’s Work.

 

(a)Landlord shall provide Tenant with a turnkey construction of the Premises by
performing the work shown on the plan attached hereto as Exhibit C (the
“Landlord Work Plan”; and such work being referred to herein as the “Landlord’s
Work”.

 

Page 9

 

 

(b)Landlord shall enter into a direct contract (“Construction Contract”) for
Landlord’s Work with a general contractor selected by Landlord (the “General
Contractor”).  The General Contractor shall obtain all approvals and permits
required by applicable Legal Requirements (as defined in Section 11.7 hereof) to
perform the Landlord’s Work.  Landlord shall be responsible for performing the
Landlord’s Work; provided, however, (i) in no event shall Landlord be obligated
to perform any work or alterations which are not shown on the Landlord Work
Plan; and (ii) in no event shall Landlord be obligated to expend an amount in
excess of the Landlord’s Contribution on account of the Landlord’s Work.
Landlord’s Contribution shall be applied toward all of the costs and expenses
incurred by Landlord arising out of and in connection with performing the
Landlord’s Work, including, without limitation, architectural and engineering
fees, construction costs, permit fees, overhead and profit of the general
contractor, costs and expenses for the purchase and installation of improvements
and a construction management fee payable to Landlord in the amount of three
percent (3%) of all costs incurred for Landlord’s Work up to the amount of the
Landlord’s Contribution; it being agreed that Tenant shall not be required to
pay any construction management fee attributable to Tenant’s Contribution. If,
from time to time, Landlord determines in its good faith reasonable discretion
that the cost of performing the Landlord’s Work will exceed the amount of the
Landlord’s Contribution, Landlord shall notify Tenant (the “Cost Overrun
Notice”) of the estimated amount of such cost overruns (the “Cost Overruns”).
Within five (5) business days after Landlord sends the Cost Overrun Notice,
Tenant shall notify Landlord whether Tenant accepts or rejects the Cost
Overruns; provided, that if (i) Tenant fails to respond to Landlord within such
five (5) business day period, then Tenant shall be deemed to have approved the
Cost Overruns and Landlord shall be permitted to perform Landlord’s Work with
respect thereto or (ii) if Tenant rejects the Cost Overruns, then Landlord and
Tenant will reasonably cooperate to determine the same within three (3) business
days and any day after such three (3) business day period to do so shall be
deemed to be a Tenant Delay. Tenant shall pay to Landlord, within ten (10)
business days after Landlord incurs such costs and provides reasonable evidence
to Tenant of the same, as Additional Rent, a sum equal to the amount of such
excess of the costs and expenses of performing Landlord’s Work over the amount
of the Landlord’s Contribution (the “Tenant’s Contribution”). Notwithstanding
the occurrence of the Commencement Date, Tenant shall not be permitted to
commence occupancy of the Premises unless and until Tenant delivers the Tenant’s
Contribution. Tenant shall have the right to appoint a construction
representative (“Tenant’s Representative”), at Tenant’s sole cost and expense,
to interface with Landlord and its construction team during Landlord’s Work.
Landlord shall keep Tenant’s Representative reasonably updated as to the
progress of Landlord’s Work and the costs associated therewith (i.e., progress
towards the maximum amount of Landlord’s Contribution).

 

(c)If any part of Landlord’s Work is delayed from being Substantially Completed
as a result of or arising out of a Tenant Delay (as defined below), then
Landlord’s Work shall be deemed to have been Substantially Completed on the date
that such work would have been Substantially Completed but for such Tenant
Delay.  Without limiting the foregoing, if the Landlord’s Work is deemed
Substantially Completed as aforesaid, but the Landlord’s Work is not in fact
Substantially Completed, then Tenant shall not (except with Landlord’s prior
written consent) be entitled to take possession of the Premises for any purpose
until the Landlord’s Work is in fact Substantially Completed. As used herein,
“Tenant Delay” shall mean any delay in the performance of the work required by
Landlord pursuant to Section 7.1 of this Lease that actually delays Landlord’s
Work by one (1) day or more and/or the issuance of a building permit or
certificate of occupancy arising out of or resulting from the following: (i) any
delay and/or default on the part of Tenant or its agents (including Tenant’s
Representative), engineers, architects, or contractors, or (ii) any interference
with the performance of the work required hereunder by Landlord by Tenant or any
of its agents (including Tenant’s Representative), engineers, architects, or
contractors, or (iii) any other action or inaction by Tenant or any of Tenant’s
agents (including Tenant’s Representative), engineers, architects, or
contractors. 

 

Page 10

 

 

(d)On or about the date when Landlord’s Work is Substantially Completed,
Landlord’s construction representative and Tenant’s Representative shall perform
a walkthrough of the Premises and jointly prepare a punch-list setting forth any
items of Landlord’s Work which are incomplete and deliver the same to Tenant and
Landlord.  Landlord shall complete such punch-list items as soon as reasonably
practicable after such walk-through of the Premises.  “Substantially Completed”
shall mean the substantial completion of Landlord’s Work complete with occupancy
permit (which may be temporary) or certificate of completion from the agency
having jurisdiction over Landlord’s Work, excepting only (i) punch-list items
which can be completed without material interference with Tenant’s use of the
Premises, and (ii) any other items which because of the seasonal nature of the
item (such as HVAC balancing) or in accordance with good construction practice,
are not practicable to complete at such time.

 

(e)Landlord represents and warrants that the base building systems (HVAC,
mechanical, electrical, lighting, plumbing and life safety), the walls, windows,
roof, and all structural elements of the Building are, as of the Effective Date,
in good working order and, to Landlord’s knowledge, have a useful life of no
less than the length of the initial Lease Term provided, however, that nothing
in the foregoing shall derogate from Landlord’s ability to include costs
relating to any of the same in Operating Costs to the extent permitted as set
forth in Section 9.1 hereof.

 

Article VIII

 

Assignment and Subletting

 

Section 8.1 – Prohibition.

 

(a)Notwithstanding any other provision of this Lease, Tenant shall not, directly
or indirectly, assign, mortgage, pledge or otherwise transfer, voluntarily or
involuntarily, this Lease or any interest herein or sublet (which term without
limitation, shall include granting of concessions, licenses, and the like) or
allow any other person or entity to occupy the whole or any part of the
Premises, without, in each instance, having first received the express consent
of Landlord subject to, and in accordance with, the terms and conditions of this
Article VIII. Any assignment, mortgage, pledge, transfer of this Lease or
subletting of the whole or any part of the Premises by Tenant without Landlord’s
express consent as hereinafter provided (and excepting as expressly permitted
pursuant to Section 8.7 hereof) shall be invalid, void and of no force or
effect. Except for so long as Tenant’s stock is publicly traded on a nationally
recognized stock exchange and except as expressly permitted pursuant to Section
8.7 hereof, this prohibition includes any direct or indirect change in “control”
as a result of any assignment, subletting, or other transfer which would occur
by operation of law, merger, consolidation, reorganization, acquisition,
transfer, or other change of Tenant’s corporate ownership, and/or proprietary
structure, including, without limitation, a change in the partners of any
partnership, a change in the members and/or managers of any limited liability
company, and/or the sale, pledge, or other transfer of any of the issued or
outstanding capital stock of any corporate Tenant. For purposes hereof,
“control” shall be deemed to be ownership of more than fifty percent (50%) of
the stock or other voting interest of the controlled corporation or other
business entity.

 

Page 11

 

 

(b)In the case of any assignment or subletting, Tenant originally named herein
shall remain fully liable for all obligations of Tenant hereunder, including,
without limitation, the obligation to pay the Rent and other amounts provided
under this Lease and such liability shall not be affected in any way by any
future amendment, modification, or extension of this Lease or any further
assignment, other transfer, or subleasing and Tenant hereby irrevocably consents
to any and all such transactions. It shall be a condition of the validity of any
permitted assignment or subletting that the assignee or sublessee agree directly
with Landlord, in form reasonably satisfactory to Landlord, to be bound by all
obligations of Tenant hereunder, including, without limitation, the obligation
to pay all Rent and other amounts provided for under this Lease and the covenant
against further assignment or other transfer or subletting except subject to,
and in accordance with, the terms and conditions of this Article VIII.

 

Section 8.2 – Further Assignment and Subletting

 

Landlord’s consent to any assignment or subletting shall not relieve Tenant from
the obligation to obtain Landlord’s express consent to any further assignment or
subletting subject to, and in accordance with, the terms and conditions of this
Article VIII. In no event shall any permitted subtenant or assignee assign or
encumber its sublease or further sublet the Premises, or otherwise suffer or
permit any portion of the Premises to be used or occupied by others except
subject to, and in accordance with, the terms and conditions of this Article
VIII.

 

Section 8.3 – Notice of Assignment or Sublease; Termination Rights.

 

If Tenant desires to assign this Lease or sublet all of the Premises (and
provided, for the avoidance of the doubt, that Tenant shall have no right to
sublease less than all of the Premises), then Tenant shall give notice thereof
(the “Assignment/Sublease Notice”) to Landlord, which Assignment/Sublease Notice
shall be accompanied by (i) the date Tenant desires the assignment or sublease
to be effective, (ii) the material business terms on which Tenant would assign
or sublet such premises, (iii) a true and complete statement reasonably
detailing the identity of the proposed assignee or subtenant, the nature of its
business, and its proposed use of the Premises, (iv) current financial
information with respect to the proposed assignee, including, without
limitation, its most recent financial statements, and (v) such other information
Landlord may reasonably request. Excepting only (A) as set forth in Section
8.3(b) hereof and (B) as expressly permitted pursuant to Section 8.7 hereof,
such notice shall be deemed an offer from Tenant to Landlord whereby Landlord
(or Landlord’s designee) shall be granted the right (“Landlord’s Recapture
Right”), at Landlord’s option to terminate this Lease, upon the terms and
conditions hereinafter set forth. If Landlord exercises its Landlord’s Recapture
Right pursuant to the foregoing provisions, then (a) this Lease shall end and
expire on the date that such assignment or sublease was to commence (as if such
date were the Expiration Date), (b) Rent shall be paid or refunded as of such
date, (c) Tenant, upon Landlord’s request, shall enter into an agreement
confirming such termination, and (d) Landlord shall be free to lease the
recaptured Premises to any person or persons, including, without limitation, to
Tenant’s prospective assignee or subtenant.

 

Page 12

 

 

Section 8.4 – Consent to Assignment or Sublease.

 

Landlord shall either exercise Landlord’s Recapture Right as aforesaid or grant
or deny its consent to the proposed assignment or sublease by notice from
Landlord to Tenant within fifteen (15) days after Landlord’s receipt of Tenant’s
notice and the items listed in clauses (i) – (vii) of Section 8.3(a). If
Landlord does not exercise Landlord’s Recapture Right as aforesaid, and provided
that no Event of Default of Tenant has occurred hereunder, then Landlord’s
consent to the proposed assignment or subletting shall not be unreasonably
withheld, conditioned or delayed. Tenant shall, upon demand, reimburse Landlord
for all reasonable third party out-of-pocket expenses incurred by Landlord in
connection with such assignment or sublease, including, without limitation, all
reasonable out of pocket legal fees and expenses incurred by Landlord in
connection with the granting of any requested consent (the “Landlord Consent
Costs”).

 

In no event shall Landlord be considered to have withheld its consent
unreasonably to any proposed assignment or subletting if (it being understood
that this is not an all-inclusive list):

 

(i) the proposed assignee or subtenant is not a reputable person or entity, or
has insufficient financial wherewithal, and/or Landlord has not been furnished
with reasonable proof thereof;

 

(ii) the proposed assignee or sublessee may, in Landlord’s reasonable
determination, use the Premises for a use which does not comply with the
conditions and restrictions set forth in this Lease;

 

(iii) the proposed assignee or subtenant is then an occupant of the Building
provided, that Landlord then has comparably sized space available in the
Building;

 

(iv) the proposed assignee or subtenant is a person or entity (or affiliate of a
person or entity) with whom Landlord or Landlord’s agent is then or has been
within the prior six months negotiating in connection with the rental of space
in the Building provided, that Landlord then has comparably sized space
available in the Building; or

 

(v) the proposed subtenant or assignee shall be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether the
proposed assignee or subtenant agrees to waive such diplomatic or sovereign
immunity, and/or shall not be subject to the service of process in, and the
jurisdiction of the courts of, the Commonwealth of Massachusetts; or

 

(vi) any mortgagee whose consent to such assignment or sublease is required
fails to consent thereto (provided Landlord has used commercially reasonable
efforts to obtain such consent).

 

If an Event of Default of Tenant shall occur after Landlord’s consent hereunder
and at any time prior to the effective date of such assignment or subletting,
then Landlord’s consent thereto, if previously granted, may be immediately
deemed revoked upon notice to Tenant, and in such case, such consent shall be
void and without force and effect.

 

Page 13

 

 

Section 8.5 – Subordination.

 

Any sublease shall be subject and subordinate to this Lease and to the matters
that this Lease is or shall be subordinate, it being the intention of Landlord
and Tenant that Tenant shall assume and be liable to Landlord for any and all
acts and omissions of any subtenant and anyone claiming under or through any
subtenant which, if performed or omitted by Tenant, would be a default under
this Lease.

 

Section 8.6 – Profits.

 

If Tenant shall enter into any assignment or sublease permitted hereunder or
consented to by Landlord, Tenant shall, within one hundred twenty (120) days
after Landlord’s consent to such assignment or sublease (or thirty (30) days
after Tenant’s incurring of same if later), deliver to Landlord a complete list
of Tenant’s Transaction Costs (as hereinafter defined) paid or to be paid in
connection with such transaction, together with a list of all of Tenant’s
personal property to be transferred to such assignee or sublessee. Tenant shall
deliver to Landlord evidence of the payment of such fees promptly after the same
are paid. In consideration of such assignment or subletting, Tenant shall pay to
Landlord:

 

(a)in the case of an assignment of this Lease, on the effective date of the
assignment, an amount equal to fifty percent (50%) of all sums and other
consideration paid to Tenant by the assignee for or by reason of such assignment
of this Lease only (and excluding any consideration for Tenant’s personal
property and the value of Tenant’s business) after first deducting customary
transaction costs (collectively “Transaction Costs”), including, without
limitation, Tenant’s reasonable third-party brokerage fees, legal fees and
expenses, advertising costs, marketing downtime free rent amounts, architectural
fees, subtenant improvement costs, and Landlord Consent Costs in connection with
such assignment; or

 

(b)in the case of a sublease, fifty percent (50%) of any consideration payable
under the sublease to Tenant by the subtenant that exceeds on a per square foot
basis the Annual Fixed Rent accruing during the term of the sublease in respect
of the subleased space after first deducting Tenant’s Transaction Costs in
connection with such sublease. The sums payable under this clause shall be paid
by Tenant to Landlord after recovery by Tenant of the foregoing costs, within
thirty (30) days after rent is paid by the subtenant to Tenant.

 

Section 8.7 – Permitted Transfers; Desk Sharing.

 

(a)The provisions of Sections 8.1 and 8.6 shall not apply to the following:

 

(i) transactions with a business entity into or with which Tenant is merged,
consolidated or reorganized or to which substantially all of Tenant’s stock or
assets are transferred (each, a “Permitted Transferee”) so long as (x) such
transfer was made for a legitimate independent business purpose and not for the
purpose of transferring this Lease, (y) the successor to Tenant has a net worth
computed in accordance with generally accepted accounting principles at least
equal to the net worth of Tenant immediately prior to such merger, consolidation
or transfer, and (z) proof satisfactory to Landlord of such net worth is
delivered to Landlord at least ten (10) days prior to the effective date of any
such transaction (unless prior notification is prohibited by legal or
confidentiality restrictions, in which case Tenant shall provide such proof as
soon as legally permissible); and

 

Page 14

 

 

(ii) any sublet of all of the Premises or an assignment of this Lease for the
Permitted Use to any corporation or other business entity which controls, is
controlled by, or is under common control with the original Tenant named herein
(a “Related Corporation”). Any such sublease shall not be deemed to vest in any
such Related Corporation any right or interest in this Lease or Premises except
as a subtenant pursuant to its sublease, nor shall it relieve, release, impair
or discharge any of Tenant’s obligations hereunder. For the purposes hereof,
“control” shall be deemed to mean ownership of not less than fifty percent (50%)
of all of the voting stock of such corporation or not less than fifty percent
(50%) of all of the legal and equitable interest in any other business entity if
Tenant is not a corporation.

 

(b)Notwithstanding the provisions of this Article 8, and specifically the
provisions of Sections 8.1 and 8.6 which shall not apply to this subsection,
Tenant may, from time to time, subject to all of the provisions of this Lease,
permit up to thirty percent (30%) of the rentable square footage of the Premises
(the “Desk Space Area”) to be used or occupied under so-called “desk sharing”
arrangements by affiliates, subsidiaries, and/or clients of Tenant; provided,
that such party is a reputable person or entity of good character (each such
party, a “Desk Space User”); provided, further, that (i) any such use or
occupancy of Desk Space Area shall be without the installation of any demising
partitions or any separate entrance, (ii) each Desk Space User shall use the
Premises in accordance with all of the provisions of this Lease, and only for
the Permitted Use, (iii) in no event shall the use of any Desk Space Area create
or be deemed to create any right, title or interest of such Desk Space User in
any portion of the Premises or this Lease, other than a license, (iv) such “desk
sharing” arrangement shall terminate automatically upon the termination of this
Lease, (v) such desk sharing arrangement is for a valid business purpose and not
to circumvent the provisions of this Article 8, (vi) no Event of Default is then
existing hereunder, and (vii) Tenant may not charge any license fee or other
charge to the Desk Space User in excess of such Desk Space User’s pro rata share
of Rent hereunder. Provided the foregoing requirements are satisfied by Tenant,
Landlord’s consent shall not be required in connection with such Desk Space
User. Landlord shall have the right from time to time to require Tenant to
provide it with a list of Desk Space Users currently occupying Desk Space Area
at the Premises, including (1) the identity of the Desk Space User, (2) a
description of the nature and character of its business conducted in the
Premises, and (3) the rentable square feet occupied by such Desk Space User.

 

Page 15

 

 

Section 8.8 – No Waiver.

 

The acceptance by Landlord of the payment of Annual Fixed Rent, Additional Rent
or other charges from an assignee or sublease shall not be considered to be a
consent by Landlord to any such assignment, sublease, or other transfer, nor
shall the same constitute a waiver of any right or remedy of Landlord. The
listing of any name other than that of Tenant on the doors of Premises, the
Building directory or elsewhere shall not vest any right or interest in this
Lease or in Premises, nor be deemed to constitute Landlord’s consent to any
assignment or transfer of this Lease or to any sublease of Premises or to the
use or occupancy thereof by others. Any such listing shall constitute a
privilege revocable in Landlord’s discretion by notice to Tenant.

 

Section 8.9 – Tenant’s Failure to Complete.

 

If Landlord does not exercise Landlord’s Recapture Right and Tenant fails,
within one hundred twenty (120) days after the delivery of Tenant’s notice, to
execute and deliver to Landlord such assignment or sublease then Tenant shall
again comply with all of the provisions of this Article VIII before assigning
this Lease or subletting all or part of the Premises. In addition, if Landlord
consents to a proposed assignment or sublease and Tenant fails to execute and
deliver to Landlord such assignment or sublease within one hundred twenty (120)
days after the giving of such consent, then Tenant shall again comply with all
of the provisions and conditions of this Article VIII before assigning this
Lease or subletting all or part of the Premises.

 

Article IX

 

Tenant’s Contribution

 

Section 9.1 – Tenant’s Share of Expenses.

 

(a)All costs and expenses (the “Operating Costs”) of every kind and nature paid
or incurred by Landlord in cleaning, operating, managing, equipping, decorating,
lighting, repairing, and maintaining the Property including, without limitation,
utilities, equipment and facilities relating thereto and/or required to be
provided, maintained or improved (or whose provision, maintenance or improvement
is required to be contributed to) by Landlord (including, without limitation,
off-site utilities and facilities and improvements such as retention areas,
drainage facilities, and all taxes, assessments, costs and other expenses
related thereto), and all other common areas of the Property (including, but
without limitation, all landscaping and gardening) shall be pro rated, and
Tenant shall share therein in the manner hereinafter provided. Operating Costs
pro rated under this Section 9.1 shall also include (but shall not be limited
to) water and sewer and other utility system charges and assessments; costs of
all roof, sky lights, and other maintenance and repairs performed by Landlord;
costs of the installation, operation, maintenance, testing and repair of any
utility and energy management system including, without limitation, any central
HVAC system, central sprinkler system and smoke detection systems; costs of
providing, operating and maintaining cellular services, wi-fi or data networks
and the like for the Building; costs of the fitness center, cafeteria and other
tenant amenities at the Property, costs of applying and reporting for the
Building or any part thereof to seek or maintain certification under the U.S.
EPA’s Energy Star® rating system, the U.S. Green Building Council’s Leadership
in Energy and Environmental Design (LEED) rating system or a similar system or
standard; costs of the operation, maintenance and repair of any escalators and
elevators; compensation, wages, fringe benefits and payroll taxes paid to, for
or with respect to all persons below manager level for their services in the
operating, maintaining, managing, or cleaning of the Property; costs of
liability, property damage, fire, workers’ compensation, and other insurance
(including, without limitation, all insurance, hazard, rent and otherwise, from
time to time carried by Landlord on any or all structures); fees for required
licenses and permits; supplies, costs of uniforms and the cleaning thereof;
payments by Landlord relating to traffic safety, fire safety, and other
governmental services and programs; property management fees not to exceed three
percent (3%) of gross revenues generated by the Property; the fair market rental
value of Landlord’s off-site management office, if any (provided, if the
management office services one or more other buildings, the shared costs and
expenses of such management office shall be equitably prorated and apportioned
between the Building and the other buildings); costs of accounting and
bookkeeping services and payments under service contracts with independent
contractors for operating, repairing, maintaining or cleaning the of the
Property; and costs of all capital repairs and improvements made by Landlord
during the Lease Term including to all base building mechanical, electrical,
plumbing and HVAC systems and equipment and the structural elements of the
Building, which capital costs shall be amortized over the number of years of
useful life of the capital item in question, which useful life shall be
determined reasonably by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time thereof and with an
interest rate of five percent (5%).

 

Page 16

 

 

(b)The following shall be excluded from Operating Costs:

 

(i) Brokerage and leasing commissions, fees and costs, advertising and
promotional expenses and other costs incurred in procuring tenants or in selling
the Property;

 

(ii) legal fees or other expenses incurred in connection with enforcing leases
with tenants in the Building;

 

(iii) costs of renovating or otherwise improving or decorating space solely for
the benefit of any tenant or other occupant of the Building, including Tenant,
or relocating any tenant;

 

(iv) financing costs on any mortgage or other instrument encumbering the
Property and/or the Building including interest, charges, fees and principal
amortization of debts and the costs of providing the same and rental on ground
leases or other underlying leases and the costs of providing the same;

 

(v) any liabilities, costs or expenses associated with or incurred in connection
with the remediation, removal, enclosure, encapsulation or other handling of
hazardous materials and the cost of defending against claims and in regard to
the existence, emission or release of hazardous materials at the Property and/or
the Building (except to the extent of those costs for which Tenant is
responsible pursuant to the express terms of the lease);

 

Page 17

 

 

(vi) costs of any items for which Landlord is paid or reimbursed by insurance;

 

(vii) increased insurance assessed specifically to any tenant of the Property
for which Landlord is reimbursed by any other tenant or caused by the activities
of another occupant of the Property;

 

(viii) charges for services not provided to Tenant under the Lease or of a
nature that are payable directly by Tenant under the Lease and utilities (i.e.
water and electricity), services or goods and applicable taxes for which Tenant
or any other tenant, occupant, person or other party reimburses Landlord or pays
to third parties;

 

(ix) all other items for which another party compensates or pays so that
Landlord shall not recover any item of cost more than once;

 

(x) cost of constructing additional floor area to the Building or the Property,
correcting defects in the initial design, construction or equipment of, or
latent defects in, Landlord’s Work, the Premises or the Building (but not the
costs of ordinary and customary repair for normal wear and tear) or to comply
with any covenant, condition, restriction, underwriter’s requirement or law
applicable to the Premises or the Property on the Commencement Date;

 

(xi) payments for rental equipment;

 

(xii) cost of the initial stock of tools and equipment for operation, repair and
maintenance of the Property;

 

(xiii) late fees or charges incurred by Landlord due to late payment of
expenses, except to the extent attributable to Tenant’s actions or inactions;

 

(xiv) cost of acquiring, securing cleaning or maintaining sculptures, paintings
and other works of art;

 

(xv) Taxes, personal property taxes, special assessments, transfer taxes,
franchise taxes or inheritance, estate, gift, mortgage recording, excise,
succession, or corporation taxes or taxes imposed upon or measured by the income
or profits of Landlord;

 

(xvi) charitable or political contributions;

 

(xvii) reserve funds for future improvements, repairs, additions, and the like;

 

(xviii) costs and expenses incurred in connection with any act, omission of or
in contesting or settlement of any claimed violation by Landlord, any other
occupant of the Property, or their respective agents, employees or contractors,
of law or requirements of law;

 

(xix) depreciation and amortization of the Building or any improvements,
equipment or other property on the Property, except as set forth above;

 

Page 18

 

 

(xx) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord and all fees paid to any parking facility
operator (on or off site);

 

(xxi) costs of repairs occasioned by the negligence or willful misconduct of
Landlord, its agents, servants, consultants or employees;

 

(xxii) insurance increases due to any extrahazardous use in the Building by
landlord or any tenants other than Tenant;

 

(xxiii) the cost of art objects;

 

(xxiv) that portion of any cost paid to an affiliate of Landlord which is in
excess of the amount which would have been paid in an arms-length transaction in
the absence of such relationship;

 

(xxv) costs incurred in connection with the making or enforcement of leases or
resolution of disputes with tenants, including, without limitation, court costs,
attorneys’ fees and disbursements in connection with any summary proceedings to
dispossess any tenant;

 

(xxvi) the cost of installing any specialty service such as an observatory,
broadcasting facilities, luncheon club, health, athletic or recreational club;

 

(xxvii) costs of mitigation or impact fees or subsidies (however characterized),
imposed by a governmental authority; and

 

(xxviii) costs occasioned by casualties or condemnation.

 

(c)Tenant shall, during the Term of this Lease, pay to Landlord, as Additional
Rent, Tenant’s Proportionate Share of the Operating Costs incurred by Landlord
with respect to the Property, including, without limitation, the costs and
expenses set forth in this Section 9.1.

 

(d)Tenant’s share shall be paid in monthly installments, in the amount estimated
from time to time by Landlord, on the first day of each and every calendar
month, in advance.

 

(e)Anything in this Lease to the contrary notwithstanding, it is expressly
understood and agreed that the designation or use from time to time of portions
of the Property as common areas shall not restrict Landlord’s use of such areas
for buildings, structures and/or for other purposes as Landlord shall determine,
including, without limitation, the expansion or remodeling of the Property to
include one or more additional buildings, Landlord hereby reserving for itself
the unrestricted right to build, add to, subtract from, lease, license, relocate
and/or otherwise use (temporarily and/or permanently) any buildings, kiosks,
other structures, parking areas, roadways or other areas or facilities anywhere
upon the Property for any purposes as Landlord shall determine.

 

Page 19

 

 

In determining the amount of Operating Costs for any calendar year, if less than
100% of the rentable areas of the Property are occupied by tenants at any time
during any such year (or less than 100% of the rentable areas of the Property
are receiving services to which Tenant is entitled hereunder, such as janitorial
services), then the Operating Costs that vary based on occupancy (such as
cleaning or janitorial costs) shall be determined for such year to be an amount
equal to the like expenses which would normally be expected to be incurred had
such occupancy been 100% throughout such year and 100% of the rentable areas of
the Property received such services.

 

Section 9.2 – Tenant’s Audit Right.

 

(a)Landlord will deliver the annual Operating Cost statement (the “Year End
Statement”) to Tenant within one hundred twenty (120) days after the expiration
of the respective Lease Year (with reasonable detail and backup). Landlord’s
failure to render any Year End Statement on a timely basis with respect to any
calendar year shall not prejudice Landlord’s right to thereafter render a Year
End Statement with respect to such calendar year or any subsequent calendar
year, nor shall the rendering of a Year End Statement prejudice Landlord’s right
to thereafter render a corrected Year End Statement for that calendar year;
provided, however, in no event shall Landlord have the right to render a Year
End Statement (or a corrected Year End Statement) more than two (2) years after
the end of the calendar year in question.

 

(b)Subject to the provisions of this Section 9.2, Tenant shall have the right,
at Tenant’s sole cost and expense, to examine the correctness of the Year End
Statement, provided by Landlord under the applicable provisions of this Lease,
or any item contained therein:

 

(i) Any request for examination in respect of any calendar year may be made by
notice from Tenant to Landlord no more than one hundred twenty (120) days after
the date (the “Operating Cost Statement Date”) that Landlord provides a Year End
Statement or a corrected Year End Statement to Tenant in respect of such
calendar year. Any examination under the preceding sentence must be completed
and the results communicated to Landlord no more than one hundred eighty (180)
days after Tenant has made such request, as provided herein.

 

(ii) Tenant hereby acknowledges and agrees that Tenant’s sole right to contest
any Year End Statement shall be as expressly set forth in this Section 9.2.
Tenant hereby waives any and all other rights provided pursuant to applicable
laws to inspect Landlord’s books and records and/or to contest the Year End
Statement. If Tenant shall fail to timely exercise Tenant’s right to inspect
Landlord’s books and records as provided in this Section, or if Tenant shall
fail to timely communicate to Landlord the results of Tenant’s examination as
provided in this Section, with respect to any calendar year, then the Year End
Statement delivered by Landlord to Tenant shall be conclusive and binding on
Tenant.

 

(iii) So much of Landlord’s books and records pertaining to Tenant’s pro rata
share of the Operating Costs for the specific matters questioned by Tenant for
the calendar year included in Landlord’s Year End Statement shall be made
available to Tenant within thirty (30) days after Landlord timely receives the
notice from Tenant to make such examination pursuant to this Section, either
electronically or during normal business hours, at the offices where Landlord
keeps such books and records.

 

Page 20

 

 

(iv) Tenant shall have no right to make such examination unless Tenant has paid
the amount shown on the Year End Statement. Tenant shall have the right to make
such examination no more than once in respect of any calendar year in which
Landlord has given Tenant a Year End Statement, provided that, Tenant may make
an examination of any subsequently issued corrected Year End Statement for such
calendar year.

 

(v) Such examination may be made only by the following (each, an “Authorized
Auditor”): (x) a qualified employee of Tenant, (y) an independent nationally or
regionally recognized certified public accounting firm or brokerage firm
licensed to do business in the State, or (z) another audit firm licensed to do
business in the State, subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned, or delayed; it being agreed that, Cushman &
Wakefield, Inc. is an Authorized Auditor for purposes of this clause (v). No
examination shall be conducted by an Authorized Auditor who is to be
compensated, in whole or in part, on a contingent fee basis. All costs and
expenses of any such examination shall be paid by Tenant.

 

(vi) As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
reasonably acceptable to Landlord, agreeing to keep confidential any information
which it discovers about Landlord or the Building in connection with such
examination.

 

(vii) No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.

 

(viii) If as a result of such examination Landlord and Tenant agree (or it is
finally determined) that the amounts paid by Tenant to Landlord on account of
Tenant’s pro rata share of Operating Costs exceeded the amounts to which
Landlord was entitled hereunder, or that Tenant is entitled to a credit with
respect to Tenant’s pro rata share of Operating Costs, Landlord, at its option,
shall refund to Tenant the amount of such excess or apply the amount of such
credit to amounts of Annual Fixed Rent next coming due, as the case may be,
within thirty (30) days after the date of such agreement (unless the term has
ended, in which case Landlord shall promptly refund to Tenant the amount of such
excess). Similarly, if Landlord and Tenant agree (or it is finally determined)
that the amounts paid by Tenant to Landlord on account of Tenant’s pro rata
share of Operating Costs were less than the amounts to which Landlord was
entitled hereunder, then Tenant shall pay to Landlord, as Additional Rent, the
amount of such deficiency within thirty (30) days after the date of such
agreement. Except as provided in this Section, Tenant shall have no right
whatsoever to dispute by judicial proceeding or otherwise the accuracy of any
Year End Statement. If such examination reveals that the amount that Landlord
billed to Tenant and paid by Tenant to Landlord for the applicable calendar year
in question exceeded by more than five percent (5%) the amount that Tenant
should have been billed during such calendar year, then Landlord shall pay the
cost of such examination.

 

Page 21

 

 

Article X

 

Landlord Services

 

Section 10.1 –Utilities.

 

Landlord shall use reasonable efforts to furnish or cause public utilities to
furnish electricity to the Leased Premises and water to the Building to the
extent and in such manner as is reasonably deemed by Landlord to be adequate for
Tenant’s use and occupancy of the Leased Premises. Tenant shall pay for all of
its requirements for utilities, including, but not limited to, gas, steam,
water, electricity, chilled water, telecommunications and the like, including
all utilities necessary for the operation of any supplemental heating and air
conditioning units installed by Tenant in the Premises. Landlord, at its sole
cost and expense and not as a deduction from Landlord’s Contribution, shall
deliver the Premises to Tenant separately metered or submetered for electricity.
In the event that Landlord shall elect to supply any utilities, then, insofar as
and to the extent that such is permitted pursuant to applicable law and the
regulations of the applicable utility company, Tenant agrees to purchase the
same from Landlord at actual cost without markup.

 

Section 10.2 - Services to be Furnished by Landlord to Tenant.

 

Landlord shall furnish or cause to be furnished to Tenant during the Lease Term:

 

(a)Heating, ventilation and air conditioning to the Leased Premises, subject to
the provisions below regarding after hour charges;

 

(b)Non-exclusive passenger elevator service;

 

(c)Maintenance and repair of the roof, exterior walls and other public areas of
the Building and electric lighting service for all public areas of the Building;

 

(d)Standard building signage identifying Tenant on the Building’s monument sign,
in the Building directory and suite entry;

 

(e)Janitorial services to the Premises (which shall be performed nightly) and
the common areas of the Building at a level comparable to similar commercial
properties located in the Market Area. If any additional janitorial services are
required because of any improvements in the Premises, the nature of Tenant’s
business, or the carelessness of Tenant, in addition to any other rights
Landlord may have hereunder, Tenant shall, upon demand, reimburse Landlord for
the cost of such additional janitorial services, as determined by Landlord, as
Additional Rent. Tenant shall not arrange for any third-party janitorial
services to the Premises without Landlord’s prior written consent.

 

Except as specified above, such services shall be provided during Normal
Business Hours (as hereinafter defined), at such locations, in such manner and
to the extent deemed by Landlord to be adequate for the use and occupancy of the
Building, with due regard for the prudent control of energy. At Tenant’s
request, Landlord shall provide after-hours HVAC service to the Leased Premises
at Landlord’s then-prevailing rates (currently $45.00 per hour), subject to
increase from time to time.  Normal Business Hours shall mean Monday through
Friday 7:00 a.m. to 7:00 p.m. and from 8:00 a.m. until 1:00 p.m. on Saturday,
excepting observed holidays in the State.

 

Page 22

 

 

Landlord may at any time close temporarily the common areas of the Property or
any portion thereof to make repairs or changes to prevent the acquisition of
public rights therein, and may do such other acts in and to the common areas as
in its judgment may be desirable to improve the convenience thereof; provided,
however, Landlord shall use its commercially reasonable efforts to minimize
interference with Tenant’s operations in the Premises in connection therewith.

 

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

 

Failure by Landlord to any extent to furnish or cause to be furnished the
utilities or services described this Lease, or any cessation or interruption
thereof, resulting from causes beyond Landlord’s reasonable control shall not
render Landlord liable in any respect for damages, provided, however, that
Landlord shall use all reasonable efforts to restore such utilities or service
by work commenced and prosecuted diligently and continuously to completion. If
any such interruption which is within Landlord’s control to correct renders all
or a portion of the Premises unusable for the Permitted Use for in excess of ten
(10) consecutive days, and Tenant ceases to use the affected portion of the
Premises by reason of such untenantability, Tenant shall be entitled to an
equitable abatement of rent from the date such interruption commenced until the
date the Premises (or applicable portion thereof) are again usable for the
Permitted Use.

 

The provisions of this Section 10.2 shall not apply in the event of
untenantability caused by (x) any fire or casualty as set forth in Article XVI,
(y) eminent domain as set forth in Article XVII, or (z) any act or omission of
Tenant or any Tenant Parties.

 

Article XI

 

Other Tenant Covenants

 

Section 11.1 – Use.

 

It is understood, and Tenant so agrees, that the Premises during the Term of
this Lease shall be used and occupied by Tenant only for the purposes specified
as the use thereof in Section 1.1(j) of this Lease, and for no other purpose or
purposes. Further, Tenant’s operation for business in the Premises shall comply
with all laws, rules and regulations applicable thereto. Access to the Building
shall be allowed only to persons with a key/card key to the Building provided by
Landlord or to guests accompanied by such persons. On or prior to the
Commencement Date, Landlord shall provide Tenant with keys/card key that
provides access to the Building sufficient for all its employees at no charge.
Landlord may from time to time adopt appropriate systems and procedures for the
security or safety of the Building, its occupants, entry and use, or its
contents, provided that Tenant shall have access to the Building 24 hours per
day, 7 days a week. Tenant, Tenant’s agents, employees, contractors, guests and
invitees shall comply with Landlord’s reasonable requirements relative thereto.

 

Page 23

 

 

Notwithstanding any other provision of this Lease, Tenant shall not use the
Premises or the Building, or any part thereof, or suffer or permit the use or
occupancy of the Premises or the Building or any part thereof (i) in a manner
which would violate any of the covenants, agreements, terms, provisions and
conditions of this Lease or otherwise applicable to or binding upon the
Premises; (ii) for any unlawful purposes or in any unlawful manner; (iii) which,
in the reasonable judgment of Landlord (taking into account the use of the
Building as a combination research and development and office building) shall
(a) impair, interfere with or otherwise diminish the quality of any of the
Building services or the proper and economic heating, cleaning, ventilating, air
conditioning or other servicing of the Building or Premises, or the use or
occupancy of any of the common areas; (b) occasion impairment, interference or
injury in any material respect (and Tenant shall not install or use any
electrical or other equipment of any kind, which, in the reasonable judgment of
Landlord, will cause any such impairment, interference, or injury), or cause any
injury or damage to any occupants of the Premises or other tenants or occupants
of the Building or their property; or (c) cause harmful air emissions,
laboratory odors, unusual or other objectionable vibration or noises or any
unusual or other objectionable odors, vibrations, noises or emissions to emanate
from the Premises or otherwise unreasonably disturb other tenants; or (iv) in a
manner which is inconsistent with the operation and/or maintenance of the
Building as a first-class combination office and research and development
building. 

 

Section 11.2 – Signage.

 

(a)Except as expressly set forth in Section 10.2(d) or this Section 11.2, Tenant
shall not inscribe, paint, affix, or otherwise display any sign, advertisement
or notice on any part of the outside or inside of, or upon, the Property or the
Building to the extent the same is visible from outside of the Premises without
Landlord’s consent. If any other signs, advertisements or notices are painted,
affixed, or otherwise displayed without the prior approval of Landlord or
otherwise in accordance with this Section 11.2, Landlord shall have the right to
remove the same, and Tenant shall be liable for any and all costs and expenses
incurred by Landlord in such removal.

 

Section 11.3– Rules and Regulations. Tenant shall, and shall cause all Tenant
Parties to, comply with all reasonable rules and regulations hereafter
implemented by Landlord, of which Tenant has been given at least five (5)
business days’ advance notice, for the care and use of the Building and the
Property, but Landlord shall not be liable to Tenant for the failure of other
occupants of the Property to conform to such rules and regulations. Landlord
shall not enforce the rules and regulations in a discriminatory manner. If and
to the extent there is any conflict between the provisions of this Lease and any
rules and regulations for the Building, the provisions of this Lease shall
control.

 

Section 11.4 – Floor Load. Tenant shall not place a load upon any floor in the
Premises exceeding 100 pounds (including partitions) per square foot of floor
area; and shall not move any safe, vault or other heavy equipment in, about or
out of the Premises except in such manner and at such time as Landlord shall in
each instance approve (which approval shall not be unreasonably withheld,
conditioned, or delayed). Tenant’s equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient to absorb and prevent
vibration or noise that may be transmitted to the Building structure or to any
other space in the Building.

 

Page 24

 

 

Section 11.5 – Attorney’s Fees. Tenant shall pay, as Additional Rent, all
reasonable out of pocket costs, counsel and other fees incurred by Landlord in
connection with the successful enforcement by Landlord of any obligations of
Tenant under this Lease or in connection with any bankruptcy case involving
Tenant. In the event of any litigation between the parties, Tenant shall not be
obligated to make any payment to Landlord of any attorneys’ fees incurred by
Landlord unless judgment is entered (final, and beyond any appeal timely taken)
in favor of Landlord in the lawsuit relating to such fees. Landlord shall pay,
within thirty (30) days of demand by Tenant, all reasonable costs and attorneys’
fees and other fees incurred by Tenant in connection with any litigation between
Landlord and Tenant where judgment is entered (final, and beyond appeal) in
favor of Tenant.

 

Section 11.6 – Tenant’s Vendors. Any vendors engaged by Tenant to perform
services in or to the Premises including, without limitation, janitorial
contractors and moving contractors shall be coordinated with any work being
performed by or for Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Building or Property or interfere with Building
construction or operation and shall be performed by vendors first approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.

 

Section 11.7 – Legal Requirements. Tenant shall, and shall cause all Tenant
Parties to, comply with all applicable laws, ordinances, rules, regulations,
statutes, by-laws, court decisions, and orders and requirements of all public
authorities (“Legal Requirements”) now or hereafter in force which shall impose
a duty on Landlord or Tenant relating to Tenant’s use and occupancy of the
Premises, including without limitation, which obligation shall include ensuring
that all contractors that Tenant utilizes to perform work in the Premises comply
with all Legal Requirements. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 11.7.

 

Article XII

 

Alterations

 

Section 12.1 – Landlord’s Approval.

 

(a)Landlord’s Approval Required. Tenant shall not make alterations, additions,
installations or improvements to the Premises (collectively “Alterations”),
whether before or during the Lease Term, without Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned, or
delayed. Notwithstanding anything to the contrary contained herein, Tenant shall
not make Alterations to the Premises which: (i) affect any structural or
exterior element of the Building, any area or element outside of the Premises or
any facility or base building mechanical system serving any area of the Building
outside of the Premises, (ii) involve or affect the exterior design, size,
height or other exterior dimensions of the Building, (iii) enlarge the rentable
square footage of the Premises, or (iv) will increase the cost of insurance or
taxes on the Building or of the services required for the Building (unless
Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to such termination
without expense to Landlord), in each case without Landlord’s prior written
approval, which may be granted or withheld in Landlord’s sole discretion.

 

Page 25

 

 

(b)Alterations Permitted without Landlord’s Approval. Notwithstanding the terms
of Section 12.1(b), Tenant shall have the right, without obtaining the prior
approval of Landlord, but upon written notice to Landlord given at least thirty
(30) days prior to the commencement of any work (which notice shall specify the
nature of the work in reasonable detail), to make Alterations to the Premises
which: (i) are solely within the interior of the Premises, and do not affect the
exterior of the Premises and/or the Building (including signs on windows); (ii)
do not affect the roof, any structural element of the Building, the mechanical,
electrical, plumbing, heating, ventilating, air-conditioning and fire protection
systems of the Building; (iii) in each instance (and in the aggregate for any
twelve (12) month period) cost less than Fifty Thousand Dollars ($50,000.00);
and (iv) in all respects, comply with Legal Requirements.

 

(c)Specialty Improvements. At the time Landlord approves any of Tenant’s
Alterations, Landlord shall notify Tenant which of the subject Alterations, if
any, constitute Specialty Improvements and whether Tenant will be required to
remove such Specialty Improvements at the end of the Term, provided that Tenant
shall include the following legend in capitalized and bold type displayed
prominently on the top of the first page of Tenant’s notice delivered
concurrently with such plans and specifications: “IF LANDLORD FAILS TO NOTIFY
TENANT AT THE TIME LANDLORD APPROVES THESE PLANS AND SPECIFICATIONS THAT ANY
ALTERATIONS SHOWN THEREON ARE SPECIALTY IMPROVEMENTS (AS DEFINED IN THE LEASE),
LANDLORD MAY NOT REQUIRE TENANT TO REMOVE SUCH SPECIALTY IMPROVEMENTS AT THE END
OF THE TERM OF THE LEASE.” “Specialty Improvements” shall mean any structural
modifications, gyms or fitness centers, full kitchens, interior or
interconnecting stairs and any other Alterations which are above standard office
Alterations which in Landlord’s commercially reasonable judgment adversely
affect the general utility of the Premises for use by prospective future tenants
thereof and/or require unusual expense to readapt the Premises to normal use as
office space.

 

Section 12.2 – Plans; Conformity of Work.

 

Prior to making any Alterations, Tenant, at its cost and expense, shall submit
to Landlord for its approval in accordance with Section 12.1 above, detailed
plans and specifications for such proposed Alteration. Landlord’s review and
approval of any plans and specifications for Alterations and consent to perform
work shall not be deemed an agreement by Landlord that such plans,
specifications and work conform with Legal Requirements and requirements of
insurers of the Building and the other requirements of the Lease with respect to
Tenant’s insurance obligations (herein called “Insurance Requirements”) nor
deemed a waiver of Tenant’s obligations under this Lease with respect to Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with Legal Requirements and Insurance
Requirements. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Tenant covenants and agrees that any Alterations
made by it to or upon the Premises shall be done in a good and workmanlike
manner and in compliance with all Legal Requirements and Insurance Requirements
now or hereafter in force, that materials of first and otherwise good quality
shall be employed therein, that the structure of the Building shall not be
endangered or impaired thereby and that the Premises shall not be diminished in
value thereby. For the avoidance of doubt, Tenant shall provide plans and
specifications to the extent prepared for any Alterations conducted in
accordance with Section 12.1(c) above, provided that, Landlord shall have no
consent or approval rights with respect thereto.

 

Page 26

 

 

Section 12.3 – Performance of Work, Governmental Permits and Insurance.

 

All of Tenant’s Alterations shall be coordinated with any work being performed
by or for Landlord and in such manner as to maintain harmonious labor relations
and not to damage the Building or Property or interfere with the construction on
or operation of the Property and, except for installation of furnishings, shall
be performed by contractors first approved by Landlord which approval shall not
be unreasonably withheld, conditioned or delayed. Tenant shall procure all
necessary governmental permits before making any repairs, alterations, other
improvements or installations. Tenant agrees to indemnify, defend, and hold
harmless Landlord from any and all injury, loss, claims or damage to any person
or property occasioned by or arising out of the Tenant’s doing of any such work
whether the same be performed prior to or during the Term of this Lease, except
to the extent attributable to Landlord’s gross negligence or willful misconduct.
In addition, Tenant shall cause each contractor to carry insurance in accordance
with Section 14.4 hereof and to deliver to Landlord certificates of all such
insurance. Tenant shall also prepare and submit to Landlord a set of as-built
plans, to the extent prepared, in both print and electronic forms, showing such
work performed by Tenant to the Premises promptly after any such Alterations are
substantially complete and promptly after any wiring or cabling for Tenant’s
computer, telephone and other communications systems (collectively, the
“Technology Wiring”) is installed by Tenant or Tenant’s contractor. Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent, for the costs of any Alterations in or to the Building that are
required in order to comply with Legal Requirements as a result of any work
performed by Tenant. Landlord shall have the right to provide reasonable rules
and regulations (which shall be applied in a non-discriminatory manner) relative
to the performance of any Alterations by Tenant hereunder and Tenant shall abide
by all such reasonable rules and regulations and shall cause all of its
contractors to so abide including, without limitation, payment for the
reasonable Building-standard costs of using Building services. Tenant
acknowledges and agrees that Landlord shall be the owner of any additions,
alterations and improvements in the Premises or the Building to the extent paid
for by Landlord.

 

Section 12.4 – Liens.

 

Tenant covenants and agrees to pay promptly when due the entire cost of any work
done in the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Building or the Property
and promptly (but in no event exceeding fifteen (15) days after Tenant’s notice
of the filing of same) to discharge any such liens which may so attach.

 

Page 27

 

 

Section 12.5 – Nature of Alterations.

 

All work, construction, repairs or Alterations made to or upon the Premises,
shall become part of the Premises and shall become the property of Landlord and
remain upon and be surrendered with the Premises as a part thereof upon the
expiration or earlier termination of the Lease Term, except as follows:

 

(a)All furniture, equipment, trade fixtures and other personal property of
Tenant (including, without limitation, any satellite or microwave dish or any
communications equipment and any telephone switch gear, and any security or
monitoring equipment installed by Tenant) whether by law deemed to be a part of
the realty or not, installed at any time by Tenant or any person claiming under
Tenant shall remain the property of Tenant or persons claiming under Tenant and
may be removed by Tenant or any person claiming under Tenant at any time or
times during the Lease Term or any occupancy by Tenant thereafter and shall be
removed by Tenant at the expiration or earlier termination of the Lease Term if
so requested by Landlord. Tenant shall repair any damage to the Premises
occasioned by the removal by Tenant or any person claiming under Tenant of any
such property from the Premises.

 

(b)At the expiration or earlier termination of the Lease Term, Tenant shall
remove any Specialty Improvements made with Landlord’s consent during the Lease
Term for which such removal was made a condition of such consent under Section
12.1(d); provided, however, that Tenant shall not be obligated to remove (i) any
improvements located within the Premises as of the Commencement Date, and (ii)
the Technology Wiring. Upon such removal Tenant shall repair any damage
occasioned by such removal and restoration.

 

(c)If Tenant shall make any Alterations to the Premises for which Landlord’s
approval is required under Section 12.1 without obtaining such approval, then at
Landlord’s request at any time during the Lease Term, and at any event at the
expiration or earlier termination of the Lease Term, Tenant shall remove such
Alterations and restore the Premises to their condition prior to same and repair
any damage occasioned by such removal and restoration. Nothing herein shall be
deemed to be a consent to Tenant to make any such Alterations, the provisions of
Section 12.1 being applicable to any such work.

 

Section 12.6 – Costs and Expenses.

 

Within thirty (30) days after receipt of an invoice from Landlord, Tenant shall
pay to Landlord, as Additional Rent, all reasonable out of pocket costs and
expenses incurred by Landlord to review plans or work for Tenant’s Alterations.

 

Section 12.7 – Increase in Taxes.

 

Tenant shall pay, as Additional Rent, one hundred percent (100%) of any increase
in real estate taxes on the Building which shall, at any time after the
Commencement Date, result from Alterations to the Premises made by Tenant if the
taxing authority specifically determines such increase results from such
Alterations made by Tenant (and reasonable evidence of such taxing authority’s
determination is provided in writing).

 

Page 28

 

 

Article XIII

 

Maintenance of Building, Etc.

 

Section 13.1 – Landlord Repairs.

 

Landlord agrees to keep, or cause to be kept, in good order, condition and
repair (i) the roofs, foundations, exterior walls (including, without
limitation, any glass and windows), and structural portions of the Premises, and
(ii) any mechanical, electrical, plumbing and life safety Building systems
serving the Premises (the “Building Systems”). Notwithstanding the foregoing,
Landlord shall in no event be responsible to Tenant for (x) any damage to the
Premises or the Building caused by any act or negligence of Tenant, its
employees, agents, licensees, or contractors, or (y) the maintenance and repair
of any systems servicing the Premises that are installed by or on behalf of
Tenant.

 

Section 13.2 – Tenant Repairs.

 

Except as specifically herein otherwise provided, Tenant agrees that from and
after the Commencement Date, and thereafter until the end of the term hereof, it
will keep neat and clean and maintain in good order, condition and repair
(including, without limitation, replacements), the Premises and every interior
part thereof, including, without limitation, all signage and the exterior and
interior portions of all doors, all plumbing and sewage facilities located
within and exclusively serving the Premises, fixtures and interior walls,
floors, ceilings, signs (including exterior signs where permitted), and all
wiring, electrical systems, interior building appliances, supplemental HVAC
systems and equipment, and similar equipment, and all other systems, equipment
and appliances installed and operated by Tenant and exclusively serving the
Premises. Tenant shall not permit or commit any waste.

 

Article XIV

 

Indemnity and Commercial/General Liability Insurance

 

Section 14.1 – Tenant’s Indemnity

 

(a)Indemnity. To the fullest extent permitted by law, and subject to Sections
14.14 and 14.15 hereof, Tenant agrees to indemnify and save harmless Landlord
Parties from and against all claims of whatever nature arising from or claimed
to have arisen from (i) any willful misconduct or negligence of Tenant Parties
(as hereinafter defined); (ii) any accident, injury or damage whatsoever caused
to any person, or to the property of any person, occurring in the Premises from
the earlier of (A) the date on which any Tenant Party first enters the Premises
for any reason or (B) the Commencement Date, and thereafter throughout and until
the end of the Term, and after the end of the Term for so long after the end of
the Term as Tenant or anyone acting by, through or under Tenant is in occupancy
of the Premises or any portion thereof; (iii) any accident, injury or damage
whatsoever occurring outside the Premises but within the Building, or on common
areas or the Property, where such accident, injury or damage results, or is
claimed to have resulted, from any willful misconduct or negligence on the part
of any of Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant
shall pay such indemnified amounts as they are incurred by Landlord Parties.
This indemnification shall not be construed to deny or reduce any other rights
or obligations of indemnity that any of Landlord Parties may have under this
Lease or the common law.

 

Page 29

 

 

(b)Breach. In the event that Tenant breaches any of its indemnity obligations
hereunder or under any other contractual or common law indemnity: (i) Tenant
shall pay to Landlord Parties all liabilities, loss, cost, or expense (including
attorney’s fees) incurred as a result of said breach; and (ii) Landlord Parties
may deduct and offset from any amounts due to Tenant under this Lease any
amounts owed by Tenant pursuant to this Section 14.1(b).

 

(c)No limitation. The indemnification obligations under this Section 14.1 shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to Landlord Parties based
upon such acts.

 

(d)Subtenants and other occupants. Tenant shall require its subtenants and other
occupants of the Premises to provide similar indemnities to Landlord Parties in
a form reasonably acceptable to Landlord.

 

(e)Survival. The terms of this Section 14.1 shall survive any termination or
expiration of this Lease.

 

(f)Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by Landlord
Parties in connection with any such claim or any action or proceeding brought
thereon, and the defense thereof. In addition, in the event that any action or
proceeding shall be brought against one or more Landlord Parties by reason of
any such claim, Tenant, upon request from Landlord Party, shall resist and
defend such action or proceeding on behalf of Landlord Party by counsel
appointed by Tenant’s insurer (if such claim is covered by insurance without
reservation) or otherwise by counsel reasonably satisfactory to Landlord Party.
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.

 

Page 30

 

 

Section 14.2 – Tenant’s Risk.

 

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Property as Tenant is given the right to use by this Lease
at Tenant’s own risk. Landlord Parties shall not be liable to Tenant Parties for
any damage, injury, loss, compensation, or claim (including, but not limited to,
claims for the interruption of or loss to a Tenant Party’s business) based on,
arising out of or resulting from any cause whatsoever, including, but not
limited to, repairs to any portion of the Premises or the Building or the
Property, any fire, robbery, theft, mysterious disappearance, or any other crime
or casualty, the actions of any other tenants or occupants of the Building or of
any other person or persons, or any leakage in any part or portion of the
Premises or the Building or the Property, or from water, rain or snow that may
leak into, or flow from any part of the Premises or the Building or the
Property, or from drains, pipes or plumbing fixtures in the Building or the
Property except if due to the intentional misconduct or negligence of any
Landlord Party and so long as Landlord complies with its obligations under this
Lease. Any leasehold improvements, property or personal effects stored or placed
in or about the Premises shall be at the sole risk of Tenant, and neither
Landlord Parties nor their insurers shall in any manner be held responsible
therefor except if due to the intentional misconduct or negligence of any
Landlord Party, or breach of this Lease by Landlord (subject, in any event, to
Section 14.13). Landlord Parties shall not be responsible or liable to a Tenant
Party, or to those claiming by, through or under a Tenant Party, for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or otherwise except if
due to the intentional misconduct or negligence of any Landlord Party, or breach
of this Lease by Landlord (subject, in any event, to Section 14.13). The
provisions of this Section shall be applicable to the fullest extent permitted
by law, and until the expiration or earlier termination of the lease term, and
during such further period as Tenant may use or be in occupancy of any part of
the Premises or of the Building.

 

Section 14.3 – Tenant’s Commercial General Liability Insurance.

 

Notwithstanding anything contained in this Lease to the contrary, Tenant agrees
to maintain in full force on or before the earlier of (i) the date on which any
Tenant Party first enters the Premises for any reason or (ii) the Commencement
Date, and thereafter throughout and until the end of the Term, and after the end
of the Term for so long as Tenant or anyone acting by, through or under Tenant
is in occupancy of the Premises or any portion thereafter, a policy of
commercial general liability insurance, on an occurrence basis, issued on a form
at least as broad as Insurance Services Office (“ISO”) Commercial General
Liability Coverage “occurrence” form CG 00 01 10 01 or another Commercial
General Liability “occurrence” form providing equivalent coverage. Such
insurance shall include broad form contractual liability coverage, specifically
covering but not limited to the indemnification obligations undertaken by Tenant
in this Lease. The minimum limits of liability of such insurance shall be
$1,000,000 per occurrence and $2,000,000.00 in the aggregate on a per location
basis and an umbrella/excess liability policy of $3,000,000.00 in the aggregate
on a per location basis. The umbrella/excess liability policy is to provide
coverage excess of the commercial general liability, liquor legal liability (if
applicable), auto liability and employer’s liability policies. In addition, in
the event Tenant hosts a function in the Premises, Tenant agrees to obtain, and
cause any persons or parties providing services for such function to obtain, the
commercially reasonable insurance coverages as reasonably determined by Landlord
(including liquor liability coverage, if applicable) and provide Landlord with
evidence of the same. The liability coverage will include at least those
coverages generally designated Premises/Operations, Products/Completed
Operations, and contain no exclusions or endorsements removing or limiting
coverage for insured contracts.

 

Page 31

 

 

Section 14.4 – Tenant’s Property Insurance.

 

Tenant shall maintain at all times during the term of this Lease, and during
such earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, supplies, or wares on the
Premises, and continuing thereafter so long as Tenant is in occupancy of any
part of the Premises, business interruption insurance and insurance against loss
or damage covered by the so-called ISO Special Cause of Loss form policy (or its
equivalent) with respect to Tenant’s personal property, fixtures, furniture,
equipment, machinery, supplies, and wares, and all alterations, improvements and
other modifications made by or on behalf of Tenant in the Premises (for the
avoidance of doubt, excluding Landlord’s Work, which Landlord’s shall insure as
part of its property insurance), and other personal property of Tenant located
at the Premises (collectively “Tenant’s Property”). The business interruption
insurance required by this Section 14.4 shall be in minimum amounts typically
carried by prudent tenants engaged in similar operations with minimum limits
covering a period of one (1) year. The ISO Special Cause of Loss form policy (or
its equivalent) insurance required by this Section shall be in an amount at
least equal to the full replacement cost of Tenant’s Property. Landlord and such
additional persons or entities as Landlord may reasonably request shall be named
as loss payees, as their interests may appear, on the policy or policies
required by this Lease. In the event of loss or damage covered by the ISO
Special Cause of Loss form policy (or its equivalent) insurance required by this
Lease, the responsibilities for repairing or restoring the loss or damage shall
be determined in accordance with Article XVI. To the extent that Landlord is
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, Landlord shall be paid the proceeds of the ISO Special Cause of Loss
form policy (or its equivalent) insurance covering the loss or damage. To the
extent Tenant is obligated to pay for the repair or restoration of the loss or
damage covered by the policy, Tenant shall be paid the proceeds of the ISO
Special Cause of Loss form policy (or its equivalent) insurance covering the
loss or damage. If both Landlord and Tenant are obligated to pay for the repair
or restoration of the loss or damage covered by the policy, the insurance
proceeds shall be paid to each of them in the pro rata proportion of their
obligations to repair or restore the loss or damage. If the loss or damage is
not repaired or restored (for example, if the Lease is terminated pursuant to
Article XVI), the insurance proceeds shall be paid to Landlord and Tenant in the
pro rata proportion of their relative contributions to the cost of the leasehold
improvements covered by the policy.

 

For any Tenant Work in the Premises (including any Alterations), Tenant shall
obtain or have its contractors and subcontractors obtain (and during the
performance of such work keep in force) insurance that meets the Landlord’s
insurance requirements for construction projects.

 

Section 14.5 – Tenant’s Other Insurance.

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) in the event Tenant brings any vehicle (covering all owned,
hired or non-owned autos) onto the Premises, Commercial Auto Liability Insurance
with a limit of not less than One Million Dollars ($1,000,000) combined single
limit each accident covering liability arising out of any auto (including owned,
hired and non-owned autos); (2) worker’s compensation insurance; and (3)
employer’s liability insurance. Such worker’s compensation insurance shall carry
minimum limits as defined by the law of the jurisdiction in which the Premises
are located (as the same may be amended from time to time). Such employer’s
liability insurance shall be in an amount not less than Five Hundred Thousand
Dollars ($500,000) for each accident, Five Hundred Thousand Dollars ($500,000)
disease-policy limit, and Five Hundred Thousand Dollars ($500,000) disease-each
employee.

 

Page 32

 

 

Section 14.6 – Requirements for Tenant’s Insurance.

 

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the State and that have a rating of at least “A-” and
are within a financial size category of not less than “Class VIII” in the most
current Best’s Key Rating Guide or such similar rating as may be reasonably
selected by Landlord. All such insurance shall: (1) be primary and
noncontributory; and (2) if commercially available, contain an endorsement
prohibiting cancellation, failure to renew, reduction of amount of insurance, or
change in coverage without the insurer first giving Landlord thirty (30) days’
prior written notice (or ten (10) days in the event of non-payment of premium)
by certified mail or overnight courier, return receipt requested, or by fax or
email, of such proposed action. No such policy shall be provided through
self-insurance without written approval of the Landlord. Such deductibles and
self-insured retentions shall be deemed to be “insurance” for purposes of the
waiver in Section 14.13 below. The minimum amounts of insurance required by this
Lease shall not be reduced by the payment of claims or for any other reason. In
the event Tenant shall fail to obtain or maintain any insurance meeting the
requirements of this Article XIV, or to deliver such policies or certificates as
required by this Article XIV, Landlord may, at its option, on ten (10) days’
notice to Tenant, procure such policies for the account of Tenant, and the
reasonable cost thereof shall be paid to Landlord within five (5) days after
delivery to Tenant of bills therefor.

 

Section 14.7 – Additional Insureds.

 

To the fullest extent permitted by law, the commercial general liability,
umbrella insurance, liquor insurance (if applicable), and auto insurance carried
by Tenant pursuant to this Lease, and any additional liability insurance carried
by Tenant pursuant to Section 14.3 and Section 14.5 of this Lease, shall name
Landlord, Landlord’s managing agent, and such other persons as Landlord may
reasonably request from time to time (provided such names are provided to Tenant
in writing) as additional insureds (collectively, “Additional Insureds”). These
Additional Insureds shall be endorsed onto the relevant policies. Such insurance
shall provide primary coverage without contribution from any other insurance
carried by or for the benefit of Landlord, Landlord’s managing agent, or other
Additional Insureds. Such insurance shall also waive any right of subrogation
against each Additional Insured.

 

Section 14.8 – Certificates of Insurance.

 

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and within at least ten (10) days of the expiration date of each
policy for which a certificate was furnished. Failure by Tenant to provide the
certificates or letters required by this Section 14.8 shall not be deemed to be
a waiver of the requirements in this Section 14.8.

 

Page 33

 

 

Section 14.9 – Subtenants and Other Occupants.

 

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify Landlord Parties to the same extent that Tenant is
required to indemnify Landlord Parties pursuant to Section 14.1 above, and to
maintain insurance that meets the requirements of this Article XIV, and
otherwise to comply with the requirements of this Article XIV. Tenant shall
require all such subtenants and occupants to supply certificates of insurance
evidencing that the insurance requirements of this Article XIV have been met and
shall forward such certificates to Landlord on or before the earlier of (i) the
date on which the subtenant or other occupant or any of their respective direct
or indirect partners, officers, shareholders, directors, members, trustees,
beneficiaries, servants, employees, principals, contractors, licensees, agents,
invitees or representatives first enters the Premises or (ii) the commencement
of the sublease. Tenant shall be responsible for identifying and remedying any
deficiencies in such certificates or policy provisions.

 

Section 14.10 – No Violation of Building Policies

 

Tenant shall not commit or knowingly permit any violation of the policies of
fire, boiler, sprinkler, water damage or other insurance covering the Property
and/or the fixtures, equipment and property therein carried by Landlord, or do
or knowingly permit anything to be done, or keep or permit anything to be kept,
in the Premises, which in case of any of the foregoing (i) would result in
termination of any such policies, (ii) would adversely affect Landlord’s right
of recovery under any of such policies, or (iii) would result in reputable and
independent insurance companies refusing to insure the Property or the property
of Landlord in amounts reasonably satisfactory to Landlord.

 

Section 14.11 – Tenant to Pay Premium Increases

 

If, because of anything done, caused or knowingly permitted to be done, or
omitted by Tenant (or its subtenant or other occupants of the Premises), the
rates for liability, fire, boiler, sprinkler, water damage or other insurance on
the Building or the Property and equipment of Landlord or any other tenant or
subtenant or occupant in the Building or the Property shall be higher than they
otherwise would be (Landlord acknowledging that Tenant’s or any Tenant Party’s
use of the Premises solely for the Permitted Use shall not do so), Tenant shall
reimburse Landlord for the additional insurance premiums thereafter paid by
Landlord which shall have been charged because of the aforesaid reasons, such
reimbursement to be made from time to time within ten (10) days after Landlord’s
demand.

 

Page 34

 

 

Section 14.12 – Landlord’s Insurance.

 

(a)Required insurance. Landlord shall maintain (i) commercially reasonable
Commercial General Liability insurance and (ii) insurance against loss or damage
with respect to the Property on a Special Cause of Loss form policy or
equivalent type insurance form, with customary exceptions, subject to such
commercially reasonable deductibles as Landlord may determine, in an amount
equal to at least the replacement value of the Property (including the Building
and the Premises, which shall include Landlord’s Work but exclude any Tenant’s
Property). Such insurance shall be maintained with an insurance company selected
by Landlord. Payment for losses thereunder shall be made solely to Landlord.

 

(b)Optional insurance. Landlord may maintain such additional insurance with
respect to the Property, including, without limitation, earthquake insurance,
terrorism insurance, flood insurance, liability insurance and/or rent insurance,
as Landlord may in its sole discretion elect. Landlord may also maintain such
other insurance as may from time to time be required by the holder of any
mortgage on the Property.

 

(c)Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
the amounts payable by Tenant under Section 9.2 of this Lease shall include the
portion of the reasonable cost of blanket insurance or self-insurance that is
allocated to the Property.

 

(d)No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

 

Section 14.13 – Waiver of Subrogation.

 

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all Tenant Parties (as hereinafter defined), and in the case
of Tenant, against all Landlord Parties, for any loss or damage incurred by the
waiving/releasing party to the extent such loss or damage is insured under any
insurance policy required by this Lease or which would have been so insured had
the party carried the insurance it was required to carry hereunder. Tenant shall
obtain from its subtenants and other occupants of the Premises a similar waiver
and release of claims against any or all of Tenant or Landlord. In addition, the
parties hereto (and in the case of Tenant, its subtenants and other occupants of
the Premises) shall procure an appropriate clause in, or endorsement on, any
insurance policy required by this Lease pursuant to which the insurance company
waives subrogation. The insurance policies required by this Lease shall contain
no provision that would invalidate or restrict the parties’ waiver and release
of the rights of recovery in this Section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 

Page 35

 

 

For the purposes of this Lease, the term “Landlord Party” or “Landlord Parties”
shall mean Landlord, any affiliate of Landlord, Landlord’s managing agent(s) for
the Property, each mortgagee (if any), each ground lessor (if any), and each of
their respective direct or indirect partners, officers, shareholders, directors,
members, trustees, beneficiaries, servants, employees and principals. For the
purposes of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean
Tenant, any affiliate of Tenant, any permitted subtenant or any other permitted
occupant of the Premises, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees and principals.

 

Section 14.14 – C. 186 §15.

 

The foregoing provisions of this Article XIV (as well as any other provisions in
this Lease dealing with indemnity and the like by Tenant of Landlord) shall be
deemed to be modified in each case by the insertion in the appropriate place of
the language: “except as otherwise provided in Mass. G.L. Ter. Ed., C. 186,
§15”.

 

Section 14.15 – Landlord Indemnity.

 

To the fullest extent permitted by law, but excluding to the extent caused by
the intentional misconduct or negligence of Tenant, Landlord agrees to indemnify
and save harmless Tenant Parties from and against all claims of whatever nature
arising from or claimed to have arisen from (i) any willful misconduct or
negligence of Landlord Parties (as hereinafter defined) or (ii) any breach of
this Lease by Landlord. Landlord shall pay such indemnified amounts as they are
incurred by Tenant Parties. This indemnification shall not be construed to deny
or reduce any other rights or obligations of indemnity that any of Tenant
Parties may have under this Lease or the common law. The foregoing indemnity and
hold harmless agreement shall include indemnity for all costs, expenses and
liabilities (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Tenant Parties in connection with any such claim or
any action or proceeding brought thereon, and the defense thereof. In addition,
in the event that any action or proceeding shall be brought against one or more
Tenant Parties by reason of any such claim, Landlord, upon request from Tenant
Party, shall resist and defend such action or proceeding on behalf of Tenant
Party by counsel appointed by Landlord’s insurer (if such claim is covered by
insurance without reservation) or otherwise by counsel reasonably satisfactory
to Tenant Party. Tenant Parties shall not be bound by any compromise or
settlement of any such claim, action or proceeding without the prior written
consent of such Tenant Parties.

 

Article XV

 

Landlord’s Access to the Premises

 

Section 15.1 – Landlord Access.

 

Landlord and its designees shall have the right upon reasonable prior notice
(except in the event of an emergency) to enter upon the Premises at all
reasonable hours for the purpose of inspecting or surveying the same, or making
repairs, improvements or alterations to the same or exhibiting the same to
prospective purchasers, and lenders. Landlord shall use its commercially
reasonable efforts to minimize disruption to Tenant’s normal business operations
in the Premises in connection with any such entry and at Tenant’s election,
permit Tenant to have a representative present at such time. If repairs are
required to be made by Tenant pursuant to the terms hereof or if Tenant is
required to perform any other obligation under this Lease, Landlord may demand
that Tenant make such repairs or perform such obligation forthwith, and if
Tenant refuses or neglects to commence such repairs or performance within thirty
(30) days of such demand and diligently complete the same as soon as reasonably
practicable thereafter, Landlord may (but shall not be required so to) make or
cause such repairs or performance to be done and shall not be responsible to
Tenant for any loss or damage that may accrue to its stock or business by reason
thereof. If Landlord makes or causes such repairs or performance to be done, or
endeavors so to do, Tenant agrees that it will forthwith, within ten (10) days
after demand, pay to Landlord the reasonable and actual out of pocket cost thus
incurred, and if Tenant shall default in such payment, Landlord shall have the
remedies provided in Article XIX hereof.

 

Page 36

 

 

Section 15.2 – Prospective Tenants.

 

For a period commencing twelve (12) months prior to the expiration of this
Lease, upon reasonable prior notice, Landlord may have reasonable access to the
Premises for the purpose of exhibiting the same to prospective tenants.

 

Article XVI

 

Damage Clause

 

Section 16.1 – Partial Damage.

 

In case during the term hereof the Premises shall be partially damaged (as
distinguished from “substantially damaged”, as that term is hereinafter defined)
by fire or casualty, Landlord shall forthwith proceed to repair such damage and
restore the Premises (excluding Tenant’s Property) to substantially their
condition at the time of such damage, but Landlord shall not be responsible for
any delay which may result from force majeure, as defined in Section 20.22
hereinbelow.

 

Section 16.2 – Substantial Damage.

 

In case during the term hereof the Premises shall be substantially damaged or
destroyed by fire or casualty, the risk of which is covered by Landlord’s
insurance, this Lease shall, except as hereinafter provided, remain in full
force and effect, and Landlord shall promptly after such damage and the
determination of the net amount of insurance proceeds available to Landlord,
expend so much as may be necessary of such net amount to restore (consistent,
however, with zoning laws and building codes then in existence to the extent
applicable to such reconstruction), the Premises (excluding Tenant’s Property)
to substantially the condition in which the Premises was in at the time of such
damage, except as hereinafter provided, but Landlord shall not be responsible
for delay which may result from force majeure, as defined in Section 20.22
hereinbelow. Should the net amount of insurance proceeds available to Landlord
be insufficient to cover the cost of restoring the Premises, in the reasonable
estimate of Landlord, Landlord may, but shall have no obligation to, supply the
amount of such insufficiency and restore the Premises with all reasonable
diligence or Landlord may terminate this Lease by giving notice to Tenant not
later than a reasonable time (not to exceed thirty (30) days) after Landlord has
determined the estimated net amount of insurance proceeds available to Landlord
and the estimated cost of such restoration. In case of substantial damage or
destruction, as a result of a risk which is not covered by Landlord’s insurance,
Landlord shall likewise be obligated to rebuild the Premises, all as aforesaid,
unless Landlord, within a reasonable time (not to exceed thirty (30) days) after
the occurrence of such event, gives written notice to Tenant of Landlord’s
election to terminate this Lease. If Landlord shall elect to terminate this
Lease, as aforesaid, this Lease and the term hereof shall cease and come to an
end as of the date of said damage or destruction. In addition to the foregoing,
in the event that the Premises shall be substantially damaged, either Landlord
or Tenant may terminate this Lease by notice to the other given within thirty
(30) days of such damage or destruction.

 

Page 37

 

 

Section 16.3 – Damage During Last Year.

 

However, if the Premises shall be substantially damaged or destroyed by fire,
windstorm, or otherwise within the last year of the term of this Lease, either
party shall have the right to terminate this Lease, provided that notice thereof
(the “Damage Termination Notice”) is given to the other party not later than
sixty (60) days after such damage or destruction. If said right of termination
is exercised, this Lease and the term hereof shall cease and come to an end
thirty (30) days after receipt of the Damage Termination Notice.

 

Section 16.4 – Tenant Restoration.

 

Unless this Lease is terminated as provided in Section 16.2, Section 16.3 or
Section 16.6, if the Premises shall be damaged or destroyed by fire or other
casualty, then Tenant shall, following the completion of Landlord’s required
restoration as soon thereafter as practicable: (i) repair and restore Tenant’s
Property, to substantially the condition which such Tenant’s Property were in at
the time of such casualty and (ii) equip the Premises with trade fixtures and
all personal property necessary or proper for the operation of Tenant’s
business.

 

Section 16.5 – Rent Abatement.

 

In the event that the provisions of Section 16.1 or Section 16.2 shall become
applicable, the Annual Fixed Rent and Additional Rent shall be abated or reduced
proportionately during any period in which, by reason of such damage or
destruction, there is substantial interference with the operation of the
business of Tenant in the Premises (or a portion thereof), having regard to the
extent to which Tenant may be required to discontinue its use of the Premises
(or a portion thereof) for the Permitted Use, and such abatement or reduction
shall continue for the period commencing with such destruction or damage and
ending upon the earlier to occur of: (i) the completion by Landlord of such work
of repair and/or reconstruction as Landlord is obligated to do, or (ii) the date
that Tenant first reoccupies the Premises for the ordinary conduct of its
business therein.

 

Section 16.6 – Definitions.

 

The terms “substantially damaged” and “substantial damage”, as used in this
Article XVI, shall have reference to damage of such a character as cannot
reasonably be expected to be repaired or the premises restored within one
hundred and eighty (180) days from the time that such repair or restoration work
would be commenced.

 

Page 38

 

 

Article XVII

 

Eminent Domain

 

Section 17.1 – Eminent Domain.

 

If the Premises, or such portion thereof as to render the balance (when
reconstructed) unsuitable for the purposes of Tenant, shall be taken by
condemnation or right of eminent domain, either party, upon written notice to
the other, shall be entitled to terminate this Lease, provided that such notice
is given not later than sixty (60) days after Tenant has been deprived of
possession. For the purposes of this Article XVII, any deed or any transfer of
title in lieu of any such taking shall be treated as such a taking. Moreover,
for the purposes of this Article XVII, such a taking of Tenant’s entire
leasehold interest hereunder in the Premises (or assignment or termination in
lieu thereof) shall be treated as a taking of the entire Premises, and in such
event Tenant shall be treated as having been deprived of possession on the
effective date thereof. Should any part of the Premises be so taken or
condemned, and should this Lease not be terminated in accordance with the
foregoing provision, Landlord covenants and agrees within a reasonable time
after such taking or condemnation, and the determination of Landlord’s award
therein, to expend so much as may be necessary of the net amount which may be
awarded to Landlord in such condemnation proceedings in restoring the Premises
to an architectural unit as nearly like their condition prior to such taking as
shall be practicable (excluding Tenant’s Property). Should the net amount so
awarded to Landlord be insufficient to cover the cost of restoring the Premises,
as estimated by Landlord’s architect, Landlord may, but shall not be obligated
to, supply the amount of such insufficiency and restore the Premises as above
provided, with all reasonable diligence, or terminate this Lease. Where Tenant
has not already exercised any right of termination accorded to it under the
foregoing portion of this paragraph, Landlord shall notify Tenant of Landlord’s
election not later than ninety (90) days after the final determination of the
amount of the award. Further, if so much of the Building shall be so taken that
continued operation of the Premises would be prohibited by zoning or other
applicable law, this Lease shall automatically terminate, expire, and be of no
further force or effect, and Landlord or Tenant shall confirm same by giving
notice to the other as soon as reasonably practicable after the effective date
of such taking.

 

Section 17.2 – Taking Award.

 

Out of any award for any taking of the Premises (including, without limitation,
any taking of Tenant’s leasehold interest as aforesaid), in condemnation
proceedings or by right of eminent domain, Landlord shall be entitled to receive
and retain the amounts awarded for such Premises and for Landlord’s business
loss. Tenant shall be entitled to receive and retain only such amounts as may be
specifically awarded to it in any such condemnation proceedings, because of
moving expenses and/or the taking of Tenant’s Property to the extent Landlord’s
award is not thereby reduced and Tenant is not otherwise reimbursed for the same
by Landlord.

 

Section 17.3 – Rent Abatement.

 

In the event of any such taking of the Premises, the Annual Fixed Rent and
Additional Rent, or a fair and just proportion thereof, according to the nature
and extent of the damage sustained, shall be suspended or abated.

 

Page 39

 

 

Article XVIII

 

Bankruptcy or Insolvency

 

Section 18.1 – Bankruptcy.

 

If Tenant shall become a debtor under the United States Bankruptcy Code, 11
U.S.C. §§101 et seq. (the “Bankruptcy Code”) then, to the extent that the
Bankruptcy Code may be applicable or affect the provisions of this Lease, the
following provisions shall also be applicable. If the trustee or
debtor-in-possession shall fail to elect to assume this Lease within sixty (60)
days after the commencement of a case under the Bankruptcy Code, this Lease
shall be deemed to have been rejected; and Landlord shall be thereafter
immediately entitled to possession of the Premises and this Lease shall be
terminated subject to and in accordance with the provisions of this Lease and of
law (including such provisions for damages). No election to assume (and, if
applicable to assign) this Lease by the trustee or debtor-in-possession shall be
permitted or effective unless: (i) all defaults shall have been cured and
Landlord shall have been provided with adequate assurances reasonably
satisfactory to Landlord, including any reasonably required guaranties and/or
security deposits; and (ii) neither such assumption nor the operation of the
Premises subsequent thereto shall, in Landlord’s reasonable judgment, cause or
result in any breach or other violation of any provision of this or any
applicable lease, mortgage or other contract; and (iii) the assumption and, if
applicable, the assignment of this Lease satisfies in full the provisions of the
Bankruptcy Code, including, without limitation, Sections 365(b)(1) and (3) and
(f)(2); and (iv) the assumption has been ratified and approved by order of such
court or courts as have final jurisdiction over the Bankruptcy Code and the
case. No assignment of this Lease by the trustee or debtor-in-possession shall
be permitted or effective unless the proposed assignee likewise shall have
satisfied (i), (ii), (iii) and (iv) of the preceding sentence regarding such
assignment and any such assignment, shall, without limitation, be subject to the
provisions of Section 10.3 hereof. When pursuant to the Bankruptcy Code the
trustee or debtor-in-possession is obligated to pay reasonable use and occupancy
charges, such charges shall not be less than the Annual Fixed Rent and other
charges specified herein to be payable by Tenant. Neither Tenant’s interest or
estate in the Premises herein or created hereby nor any lesser interest or
estate of Tenant shall pass to anyone under any law of any state or jurisdiction
without the prior written consent of Landlord. In no event shall this Lease, if
the term hereof has expired or has been terminated in accordance with the
provisions of this Lease, be revived, and no stay or other proceedings shall
nullify, postpone or otherwise affect the expiration or earlier termination of
the term of this Lease pursuant to the provisions of this Article XVIII or
prevent Landlord from regaining possession of the Premises thereupon.

 

Article XIX

 

Landlord’s Remedies

 

Section 19.1 – Event of Default.

 

Any one of the following shall be deemed to be an “Event of Default”:

 

A.Failure on the part of Tenant to make any payment of Rent or any other payment
required hereunder, as and when due, and such failure shall continue for a
period of five (5) business days after notice thereof from Landlord to Tenant;
provided, however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if (i) Tenant fails to make any
payment within five (5) days after the due date therefor, and (ii) Landlord has
given Tenant written notice under this Section 19.1(A) on more than two (2)
occasions during the twelve (12) month interval preceding such failure by
Tenant.

 

Page 40

 

 

B.Tenant shall fail to perform or observe any other requirement, term, covenant
or condition of this Lease on the part of Tenant to be performed or observed and
such failure shall continue for thirty (30) days after written notice thereof
from Landlord to Tenant, or if said default shall reasonably require longer than
thirty (30) days to cure, if Tenant shall fail to commence to cure said default
within thirty (30) days after written notice thereof and/or fail to diligently
prosecute the curing of the same to completion with due diligence, provided in
all events the same is completed within ninety (90) days; or

 

C.The commencement of any of the following proceedings, with such proceeding not
being dismissed within ninety (90) days after it has begun: (i) the estate
hereby created being taken on execution or by other process of law; (ii) Tenant
being judicially declared bankrupt or insolvent according to law; (iii) an
assignment being made of the property of Tenant for the benefit of creditors;
(iv) a receiver, guardian, conservator, trustee in involuntary bankruptcy or
other similar officer being appointed to take charge of all or any substantial
part of Tenant’s property by a court of competent jurisdiction; or (v) a
petition being filed for the reorganization of Tenant under any provisions of
the Bankruptcy Code or any federal or state law now or hereafter enacted.

 

D.Tenant filing a petition for reorganization or for rearrangement under, or
otherwise availing itself of any provisions of, the Bankruptcy Code or any
federal or state law now or hereafter enacted providing a plan or other means
for a debtor to settle, satisfy or extend the time for the payment of debts.

 

E.Tenant shall fail to maintain the insurance coverages required in this Lease
or violates Tenant’s covenants under Article XIV of this Lease, and such failure
continues for five (5) business days after written notice from Landlord to
Tenant thereof.

 

F.Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Article VIII of this Lease.

 

Section 19.2 – Termination.

 

Should any Event of Default occur and be continuing then, notwithstanding any
license of any former breach of covenant or waiver of the benefit hereof or
consent in a former instance, Landlord lawfully may, in addition to any remedies
available to Landlord under applicable statutes or case law, or otherwise,
immediately or at any time thereafter, and, to the maximum extent permitted by
law, without demand or notice (and Tenant hereby expressly waives any notice to
quit possession of the Premises) as may be required by law, enter into and upon
the Premises or any part thereof in the name of the whole and repossess the same
as of Landlord’s former estate, and expel Tenant and those claiming through or
under it and remove its or their effects without being deemed guilty of any
manner of trespass, and without prejudice to any remedies which might otherwise
be used for arrears of Rent or preceding breach of covenant and/or Landlord may
send written notice to Tenant terminating the term of this Lease; and upon the
first to occur of: (i) entry as aforesaid; or (ii) the fifth (5th) day following
the sending of such notice of termination, the term of this Lease shall
terminate.

 

Page 41

 

 

Section 19.3 – Remedies.

 

Tenant covenants and agrees, notwithstanding any termination of this Lease as
aforesaid or any entry or re-entry by Landlord, whether by summary proceedings,
termination, or otherwise, to pay and be liable for on the days originally fixed
herein for the payment thereof, amounts equal to the several installments of
Rent and other charges reserved as they would, under the terms of this Lease,
become due if this Lease had not been terminated or if Landlord had not entered
or re-entered, as aforesaid, and whether the Premises be relet or remain vacant,
in whole or in part, or for a period less than the remainder of the term, and
for the whole thereof; but in the event the Premises be relet by Landlord,
Tenant shall be entitled to a credit in the net amount of rent received by
Landlord in reletting, after deduction of all expenses incurred in reletting the
Premises (including, without limitation, remodeling costs, brokerage fees, and
the like), and in collecting the rent in connection therewith. Landlord agrees
to use reasonable efforts to relet the Premises after Tenant vacates the same in
the event this Lease is terminated based upon an Event of Default by Tenant
hereunder. The marketing of the Premises in a manner similar to the manner in
which Landlord markets other premises within Landlord’s control within the
Property, shall be deemed to have satisfied Landlord’s obligation to use
“reasonable efforts” hereunder. In no event shall Landlord be required to (i)
solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar space
in the Building. As an alternative, at the election of Landlord, Tenant will
upon such termination pay to Landlord, as damages, such a sum as at the time of
such termination represents the discounted present value (discounted at the
Prime Rate) of the amount of the excess, if any, of the then value of the total
Rent and other benefits which would have accrued to Landlord under this Lease
for the remainder of the lease term if the lease terms had been fully complied
with by Tenant over and above the then cash rental value in advance of the
premises for the balance of the term. In lieu of either of such alternatives, at
the election of Landlord, Tenant will upon such termination pay to Landlord as
liquidated damages and not as a penalty the sum of one (1) full year’s Rent and
other charges. To induce Landlord to enter into this Lease, (i) Tenant confirms
and agrees that this transaction is a commercial and not a consumer transaction,
(ii) Landlord and Tenant hereby waive any right to trial by jury in any action,
proceeding or counterclaim brought by Landlord or Tenant on any matters
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
and/or any claim of injury or damage, including, but not limited to, any summary
process eviction action and (iii) Tenant agrees not to interpose any
counterclaim of whatever nature or description (other than mandatory
counterclaims) in any proceeding commenced by Landlord for nonpayment of Rent,
or any other amount due hereunder, provided the foregoing shall not be construed
as a waiver of the right of Tenant to assert such claims in any separate action
brought by Tenant. In addition, Tenant shall pay to Landlord all costs of
enforcing the terms of this Article XIX, including, without limitation,
reasonable attorneys’ fees and costs.

 

Page 42

 

 

Section 19.4 – Landlord Default.

 

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default provided Landlord commences to
cure such default within such thirty (30) day period and thereafter diligently
prosecutes such cure to completion) after notice by Tenant to Landlord properly
specifying wherein Landlord has failed to perform any such obligation.

 

Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against Landlord from Rent thereafter due and payable, but shall look
solely to Landlord for satisfaction of such claim.

 

Article XX

 

Miscellaneous Provisions

 

Section 20.1 – Waiver.

 

Failure on the part of Landlord to complain of any action or non-action on the
part of Tenant, no matter how long the same may continue, shall never be deemed
to be a waiver by Landlord of any of its rights hereunder. Further, it is
covenanted and agreed that no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and that a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord to or of any action by Tenant
requiring Landlord’s consent or approval shall not be deemed to waive or render
unnecessary Landlord’s consent or approval to or of any subsequent similar act
by Tenant. Any consent required of Landlord in any provision of this Lease shall
not be unreasonably withheld, conditioned or delayed. Wherever in this Lease
provision is made that Landlord shall not unreasonably withhold consent or
approval or where any such standard is required as a matter of applicable law
which cannot be waived by Tenant (and Tenant waives its rights under any such
law to the extent permitted), Tenant’s sole remedies for Landlord’s breach of
such agreement shall be limited to an action for injunction or declaratory
judgment, and in no event shall Landlord be liable for any damages to Tenant.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

Page 43

 

 

Section 20.2 – Covenant of Quiet Enjoyment.

 

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the Rent and observing,
keeping and performing all of the terms and provisions of this Lease on its part
to be observed, kept and performed prior to the expiration of any applicable
notice and/or cure periods, shall lawfully, peaceably and quietly have, hold,
occupy and enjoy the Premises during the Term (exclusive of any period during
which Tenant is holding over after the expiration or termination of this Lease
without the consent of Landlord) without hindrance or ejection by any persons
lawfully claiming under Landlord; but it is understood and agreed that this
covenant and any and all other covenants of Landlord contained in this Lease
shall be binding upon Landlord and Landlord’s successors during Landlord’s and
Landlord’s successors’ respective ownership of Landlord’s interest hereunder
and/or with respect to breaches occurring or continuing during said time
periods. Tenant shall neither assert nor seek to enforce any claim for breach of
this Lease against any of Landlord’s assets other than Landlord’s interest in
the Property and the Building, and Tenant agrees to look solely to such interest
for the satisfaction of any liability of Landlord under this Lease, it being
specifically agreed that neither Landlord, nor any successor holder of
Landlord’s interest hereunder, nor any beneficiary of any trust of which any
person from time to time holding Landlord’s interest is trustee, nor any such
trustee, nor any member, manager, partner, director or stockholder nor
Landlord’s managing agent shall ever be personally liable for any such
liability. This paragraph shall not limit any right that Tenant might otherwise
have to obtain injunctive relief against Landlord and/or Landlord’s
successors-in-interest, or to take any other action which shall not involve the
personal liability of Landlord, or of any successor holder of Landlord’s
interest hereunder, or of any beneficiary of any trust of which any person from
time to time holding Landlord’s interest is trustee, or of any such trustee, or
of any manager, member, partner, director or stockholder of Landlord or of
Landlord’s managing agent, to respond in monetary damages from Landlord’s assets
other than Landlord’s interest in the Property and Building, as aforesaid.
Except as otherwise provided in this Lease, in no event shall Tenant have the
right to terminate or cancel this Lease or to withhold Rent or to set-off any
claim or damages against Rent as a result of any default by Landlord or breach
by Landlord of its covenants or any warranties or promises hereunder, except in
the case of a wrongful eviction of Tenant from the Premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. Further, (i) in no event shall
Landlord or Landlord’s managing agent ever be liable to Tenant for any indirect
or consequential damages or loss of profits or the like and (ii) in no event
shall Tenant ever be held liable to the Landlord Parties for any indirect or
consequential damages or loss of profits or the like.

 

Section 20.3 – Status Report.

 

Recognizing that both parties may find it necessary to establish to third
parties, such as accountants, banks, mortgagees, or the like, the then current
status of performance hereunder, either party, on the written request of the
other made from time to time, will promptly furnish a written statement of the
status of any matter pertaining to this Lease. Without limiting the generality
of the foregoing, Tenant specifically agrees, promptly upon the commencement of
the term hereof, to notify Landlord in writing of the Commencement Date, and
acknowledge satisfaction of the requirements with respect to construction and
other matters by Landlord, save and except for such matters as Tenant may wish
to set forth specifically in said statement.

 

Page 44

 

 

Section 20.4 – Notice to Mortgagee and Ground Lessor.

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord as ground lessee, which
includes the Premises as a part of the leased premises, no notice from Tenant to
Landlord shall be effective unless and until a copy of the same is given to such
holder or ground lessor at the address as specified in said notice (as it may
from time to time be changed), and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time after such notice
(including a reasonable time to obtain possession of the Premises if the
mortgagee or ground lessor elects to do so) shall be treated as performance by
Landlord. For the purposes of this Section, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 

Section 20.5 – Assignment of Rents.

 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

(a)That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

(b)That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. In no event shall the acquisition of title to the Property by a
purchaser which, simultaneously therewith, leases the entire Property back to
the seller thereof be treated as an assumption, by operation of law or
otherwise, of Landlord’s obligations hereunder, but Tenant shall look solely to
such seller-lessee, and its successors from time to time in title, for
performance of Landlord’s obligations hereunder. In any such event, this Lease
shall be subject and subordinate to the lease to such purchaser provided that
such purchaser-lessor agrees to recognize the right of Tenant to use and occupy
the Premises upon the payment of Rent and all other charges payable by Tenant
under this Lease and the performance by Tenant of Tenant’s obligations under
this Lease prior to the expiration of any applicable notice and/or cure periods.
For all purposes, such seller-lessee, and its successors in title, shall be the
landlord hereunder unless and until Landlord’s position shall have been assumed
by such purchaser-lessor. Tenant acknowledges that it has been informed by
Landlord that Landlord has entered into certain agreements with its lenders
(“Lenders”) which require it to include in this Lease (and requires Tenant to
include in any sublease which may be permitted hereunder) the following
provisions: (i) no Rent payable under this Lease or under any such sublease may
be based in whole or in part on the income or profits derived from the Premises
or any subleased premises; (ii) if Lenders succeed to Landlord’s interests under
this Lease and are advised by Lenders’ counsel that all or any portion of the
Rent payable under this Lease is or may be deemed to be unrelated business
income within the meaning of the Internal Revenue Code of the 1986, as amended,
or the regulations issued thereunder, Lenders may elect to amend unilaterally
the calculation of rents under this Lease so that none of the rents payable to
Lenders under this Lease will constitute unrelated business income, provided
that such amendment will not increase Tenant’s payment obligations or other
liability under this Lease or reduce Landlord’s obligations under this Lease;
and (iii) if Lenders request, Tenant will be obligated to execute any document
Lenders may deem necessary to effect the amendment of this Lease in accordance
with the foregoing subsection (ii), provided, the same does not unreasonably
increase Tenant’s obligations or decrease Tenant’s rights under this Lease.
Further, no Rent may be paid by Tenant more than thirty (30) days in advance
except with Lenders’ prior written consent, and any such payment without such
consent shall not be binding on Lenders.

 

Page 45

 

 

Section 20.6 – Mechanics’ Liens.

 

Tenant agrees within fifteen (15) days after notice of the filing thereof to
discharge of record (either by payment or by filing of the necessary bond, or
otherwise) any mechanics’, materialmen’s, or other lien or like filing
including, without limitation, any notice of contract against the Premises
and/or Landlord’s interest therein, which liens may arise out of any payment due
for, or purported to be due for, any labor, services, materials, supplies, or
equipment alleged to have been furnished to or for Tenant in, upon or about the
Premises and to indemnify, defend with counsel reasonably acceptable to Landlord
and save harmless Landlord from any claims or actions relating to compensation
or payment for Tenant Work (as hereinafter defined).

 

The parties herby acknowledge that, in performing any Alterations, additions or
other work (collectively “Tenant Work”), Tenant is acting for its own benefit
and account, and the parties expressly agree that Tenant will not be acting as
Landlord’s agent in performing any Tenant Work. The fact that Tenant is required
to obtain Landlord’s consent prior to commencing any Tenant Work is solely for
the benefit of Landlord in determining whether such Tenant Work will adversely
affect the building in which the Premises is located and the granting of
Landlord’s consent to any Tenant Work shall not be construed to give rights to
any other parties. Tenant shall require any contractor who performs Tenant Work
to expressly acknowledge and agree to the provisions of this paragraph.

 

Section 20.7 – No Brokerage.

 

Tenant warrants and represents that it has dealt with no broker or other agent
other than Cushman & Wakefield Inc. in connection with the consummation of this
Lease, and in the event of any brokerage claims against Landlord predicated upon
prior dealings with Tenant named herein, Tenant agrees to defend the same and
indemnify Landlord against any such claim. Landlord warrants and represents that
it has dealt with no broker or other agent other than Cushman & Wakefield Inc.
in connection with the consummation of this Lease, and in the event of any
brokerage claims against Tenant predicated upon prior dealings with Landlord
named herein, Landlord agrees to defend the same and indemnify Tenant against
any such claim. Landlord shall be responsible for any commissions or fees owed
to the foregoing brokers in connection with this transaction in accordance with
a separate agreement between such brokers and Landlord.

 

Page 46

 

 

Section 20.8 – Definition of Rent and Additional Rent.

 

Without limiting any other provision of this Lease, it is expressly understood
and agreed that Tenant’s participation in Taxes, Operating Costs, utility
charges and all other charges which Tenant is required to pay hereunder,
including, without limitation, if applicable, any fees and expenses under
Section 20.9 hereof, together with all interest and penalties that may accrue
thereon, shall be deemed to be “Additional Rent”, and in the event of
non-payment thereof by Tenant, Landlord shall have all of the rights and
remedies with respect thereto as would accrue to Landlord for non-payment of
Annual Fixed Rent. Where the term “Rent” is used herein the same shall mean all
Annual Fixed Rent and other charges hereunder, including, without limitation,
all Additional Rent. Subject to Section 9.2 hereof, Tenant covenants and agrees
to pay, without offset except as otherwise provided in this Lease, said
Additional Rent in accordance with the provisions of this Lease. Tenant’s
failure to object to any statement, invoice or billing rendered by Landlord
within a period of one hundred twenty (120) days after Tenant’s receipt thereof
shall constitute Tenant’s acquiescence with respect thereto and shall render
such statement, invoice or billing an account between Landlord and Tenant.

 

Section 20.9 – Landlord’s Fees and Expenses.

 

Unless prohibited by applicable law, Tenant agrees to pay to Landlord the amount
of all reasonable out of pocket legal fees and expenses incurred by Landlord
arising out of or resulting from any Event of Default or from any bankruptcy
case involving Tenant, including without limitation, the filing by or against
Tenant of any petition for relief under any applicable bankruptcy law (any
bankruptcy matter referred to herein being subject to the provisions of Article
XVIII hereof).

 

Further, if Tenant shall request Landlord’s consent or joinder in any instrument
pertaining to this Lease, Tenant agrees promptly to reimburse Landlord for the
reasonable out of pocket legal fees incurred by Landlord in processing such
request, whether or not Landlord complies therewith; and if Tenant shall fail
promptly so to reimburse Landlord, same shall be deemed to be a default in
Tenant’s monetary obligations under this Lease.

 

Whenever Tenant shall request approval by Landlord of plans, drawings,
specifications, or otherwise with respect to initial alteration of the Premises,
subsequent remodeling thereof, installation of signs including subsequent
changes thereof, or the like, Tenant specifically agrees promptly to pay to
Landlord all reasonable out of pocket charges involved in the review (and
re-review, if necessary) and approval or disapproval thereof whether or not
approval shall ultimately be given.

 

Section 20.10 – Invalidity of Particular Provisions.

 

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

Page 47

 

 

Section 20.11 – Provisions Binding, Etc.

 

Except as herein otherwise expressly provided, the terms hereof shall be binding
upon and shall inure to the benefit of the successors and assigns, respectively,
of Landlord and Tenant. Each term and each provision of this Lease to be
performed by Tenant shall be construed to be both a covenant and a condition.
The reference contained to successors and assigns of Tenant is not intended to
constitute a consent to assignment by Tenant, but has reference only to those
instances in which Landlord may later give written consent to a particular
assignment as required by the provisions of Article VIII hereof. Wherever
reference in this Lease is made to the managing agent, the same shall mean the
managing agent that has been authorized by Landlord to act on its behalf in the
management of the Property. Nothing herein shall impose any liability on the
managing agent.

 

The parties acknowledge and agree that, notwithstanding any law or presumption
to the contrary, an electronic or telefaxed signature of either party, whether
upon this Lease or any related document, shall be deemed valid and binding and
admissible by either party against the other as if same were an original ink
signature.

 

Section 20.12 – Other Agreements.

 

Tenant hereby warrants and represents that neither this Lease nor the operation
of the Premises hereunder violates the provisions of any instrument heretofore
executed by Tenant or any affiliate of Tenant, including, without limitation,
any so-called radius restriction contained in any such instrument.

 

Section 20.13 – Governing Law.

 

This Lease shall be governed exclusively by the provisions hereof and by the
laws of the State as the same may from time to time exist.

 

Section 20.14 – Recording; Confidentiality.

 

Tenant agrees not to record the within lease, but each party hereto agrees, on
request of the other, to execute a Notice of Lease in recordable form and
complying with applicable laws of the State, and reasonably satisfactory to
Landlord’s and Tenant’s attorneys. In no event shall such document set forth the
rental or other charges payable by Tenant under this Lease; and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease, and is not intended to vary the terms and conditions of
this Lease. Further, each party hereto agrees upon the expiration or earlier
termination of this Lease, on request of the other, to execute a Termination of
Notice of Lease in recordable form and complying with applicable law and
reasonably satisfactory to Landlord’s and Tenant’s attorney.

 

Page 48

 

 

Landlord and Tenant each agrees that this Lease, the terms contained herein and
any information provided about the other party will be treated as strictly
confidential and except as required by law (or except with the written consent
of the other party) such party shall not disclose the same to any third party
except for such party’s partners, lenders, brokers, accountants and attorneys
who have been advised of the confidentiality provisions contained herein and
agree to be bound by the same. In the event such party is required by law to
provide this Lease or disclose any of its terms or any information about the
other party, such party shall give the other party prompt notice of such
requirement prior to making disclosure so that the other party may seek an
appropriate protective order. If failing the entry of a protective order such
party is compelled to make disclosure, such party shall only disclose portions
of the lease or such information which such party is required to disclose and
will exercise reasonable efforts to obtain assurance that confidential treatment
will be accorded to the information so disclosed.

 

Section 20.15 – Notices.

 

Whenever, by the terms of this Lease, notice, demand, or other communication
shall or may be given either to Landlord or to Tenant, such notices shall be in
writing and shall be sent by hand, certified mail, or overnight or other
commercial courier, postage or delivery charges, as the case may be, prepaid as
follows:

 

If intended for Landlord, addressed to Landlord at the address set forth on the
first page of this Lease, with copies in like fashion to (x) Goulston & Storrs
PC, 400 Atlantic Avenue, Boston, Massachusetts 02110-3333,
Attn: Hilco/University Avenue and (y) Hilco Redevelopment Partners, 111 S.
Wacker Drive, Suite 3000, Chicago, IL 60606, Attn: Anne Garr, General Counsel
(or to such other address or addresses as may from time to time hereafter be
designated by Landlord by like notice).

 

If intended for Tenant, addressed to Tenant at the address set forth on the
first page of this Lease and a copy in like fashion to Lowenstein Sandler LLP,
1251 Avenue of the Americas, New York, New York, 10020, Attn: Steven M. Skolnick
(or to such other address or addresses as may from time to time hereafter be
designated by Tenant by like notice).

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted or (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant be considered as given by Tenant
and shall be fully effective.

 

Time is of the essence with respect to any and all notices and time periods for
giving of notice or taking any action thereto under this Lease.

 

Page 49

 

 

Section 20.16 – When Lease Becomes Binding.

 

The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the premises,
and this document shall become effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant.

 

All negotiations, considerations, representations, and understandings between
Landlord and Tenant are incorporated herein and may be modified or altered only
by agreement in writing between Landlord and Tenant, and no act or omission of
any employee or agent of Landlord shall alter, change, or modify any of the
provisions hereof. Tenant specifically confirms and acknowledges that: (i)
before entering into this Lease, Tenant has made its own observations, studies,
determinations and projections with respect to Tenant’s lease of the Premises
and all other factors relevant to Tenant’s decision to enter into this Lease;
and (ii) neither Tenant nor any representative of Tenant has relied upon any
representation by (or any “conversation” with) Landlord or any representative of
Landlord with respect to the foregoing not contained in this Lease.

 

Each of Landlord and Tenant hereby represents and warrants to the other that all
necessary action has been taken to enter into this Lease and that the person
signing this Lease on its behalf has been duly authorized to do so.

 

Section 20.17 – Paragraph Headings.

 

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify, or aid in the interpretation, construction, or meaning
of the provisions of this Lease.

 

Section 20.18 – Lease Superior or Subordinate to Mortgage.

 

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Building, or any part thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor provided that Landlord shall obtain a commercially reasonable form of
Subordination, Non-Disturbance and Attornment Agreement (an “SNDA”) for the
benefit of Tenant from the holder of any such mortgage or the lessor of any
superior lease, at Landlord’s cost and expense; provided, that Tenant shall pay
for any costs which such holder may impose therefor to the extent Tenant’s
requests with respect to the SNDA exceed what is considered commercially
reasonable.. Simultaneously with the execution and delivery of this Lease,
Landlord shall, as a condition to Tenant’s subordination of this Lease, obtain
an SNDA in the form of Exhibit D attached hereto. In the event that any
mortgagee or its respective successor in title shall succeed to the interest of
Landlord, then this Lease shall nevertheless continue in full force and effect
and Tenant shall and does hereby agree to attorn to such mortgagee or successor
and to recognize such mortgagee or successor as its landlord. If in connection
with obtaining financing a bank, insurance company, pension trust or other
institutional lender shall request reasonable modifications in this Lease as a
condition to such financing, Tenant will not unreasonably withhold, delay or
condition its consent thereto, provided that such modifications do not increase
the monetary obligations of Tenant hereunder or affect the leasehold interest
hereby created or Tenant’s rights hereunder in more than a de minimis manner.

 

Page 50

 

 

Section 20.19 – Holding-Over.

 

Any holding-over by Tenant after the expiration or earlier termination of the
Lease Term shall be treated as a tenancy at sufferance only and in the event
that Tenant notifies Landlord of its intent to holdover within ninety (90) days
of the expiration of the Lease Term (as the same may have been extended), upon
the expiration or earlier termination of the Lease Term, then (a) Landlord shall
waive any damages in connection with said holdover up to thirty (30) days, and
(b) Tenant shall pay to Landlord (i) during the first thirty (30) days of such
hold-over, a rental rate equal to the sum of one hundred fifty percent (150%) of
the Annual Fixed Rent applicable immediately prior to such expiration or earlier
termination of the Lease Term, plus Additional Rent as it comes due and (ii) (x)
in the event that Tenant does not provide the foregoing notice to Landlord or
(y) such holdover continues beyond thirty (30) days, a rental rate equal to the
sum of two hundred percent (200%) of the Annual Fixed Rent applicable
immediately prior to such expiration or earlier termination of the Lease Term,
plus Additional Rent as it comes due.

 

Section 20.20 – Interest.

 

All payments becoming due under this Lease and not paid within five (5) days
after due and payable under this Lease shall bear interest from the applicable
due date until received by Landlord at the lesser rate (the “Default Rate”) of:
(i) two percent (2%) per annum above the prime rate published from time to time
in the Wall Street Journal (or if such newspaper ceases to publish the same, the
prime rate so-called announced from time to time by a banking institution
designated by Landlord (the “Prime Rate”); or (ii) the highest lawful rate of
interest permitted at the time in the State.

 

Section 20.21 – Tenant Financials.

 

If Tenants ceases to be a company whose capital stock is traded on a recognized
public exchange, within ten (10) days after Landlord’s demand therefor in
connection with a sale or financing of the Building, which may be made no more
often than once per year, or an Event of Default, Tenant shall furnish to
Landlord, at Tenant’s sole cost and expense, then current financial statements
of Tenant, audited, if audited statements have been recently prepared on behalf
of Tenant, or otherwise certified as being true and correct by the chief
financial officer of Tenant, or by Tenant if the same is an individual.

 

Section 20.22 – Force Majeure.

 

Neither Landlord nor Tenant shall be liable for failure to perform any
obligation under this Lease, except for the payment of money, in the event it is
prevented from so performing by strike, lockout, breakdown, accident, order or
regulation of or by any governmental authority or failure to supply or inability
by the exercise of reasonable diligence to obtain supplies, parts or employees
necessary to furnish such services or because of war or other emergency or for
any other similar or dissimilar cause beyond its reasonable control, but
financial inability shall never be deemed to be a cause beyond a party’s
reasonable control, and in no event shall either party be excused or delayed in
the payment of any money due under this Lease by reason of any of the foregoing.
It is further understood and agreed that Landlord shall in no event be liable
for failure to perform any obligation under this Lease in the event Landlord is
prevented from so performing for any cause due to any act or neglect of Tenant
or its servants, agents, employees, licensees, or any person claiming by,
through or under Tenant.

 

Page 51

 

 

Section 20.23 – Expansion of Property.

 

Landlord may expand the Property beyond its present boundaries. If Landlord
shall proceed as aforesaid (which Landlord shall be permitted to do) then
Landlord may from time to time elect either of the following procedures:

 

(a)To exclude all taxes and assessments on the land and buildings of said
expansion area as well as all common area maintenance charges with respect to
said expansion area from Taxes and the common area maintenance charges in which
Tenant is required to participate, in which case the square footage of floor
area of the buildings in the expansion area shall be excluded from the
denominator in computing Tenant’s Proportionate Share of Taxes and common area
maintenance charges hereunder; or

 

(b)To include all such taxes, assessments and common area maintenance charges
for the expansion area in the charges to be pro rated pursuant to the terms of
this Lease, in which case the expansion area shall be deemed to be included
within the Building for the purposes of computing Tenant’s Proportionate Share
of Taxes and common area maintenance charges.

 

Landlord agrees to notify Tenant as to which of the foregoing procedures
Landlord elects to follow, which notice shall be sent to Tenant within a
reasonable time after any such election has been made.

 

Section 20.24 – Amenities.

 

Landlord represents to Tenant that the common areas of the Property shall
include, as of the Commencement Date: (i) a fitness center with men’s and
women’s showers, (ii) an outdoor patio with seating, (iii) collaboration common
area spaces, and (iv) a lobby with a seating area, each of which may be used by
Tenant, at no additional charge (subject to Article IX), in common with all
other tenants of the Buildings for so long as the same are in operation.
Notwithstanding anything contained in this Lease to the contrary, Landlord (a)
has no obligation for the continued operation of the common areas of the
Property (or any portion thereof) and (b) has the right to close, modify or
change the common areas of the Property (or any portion thereof) from time to
time.

 

Section 20.25 – REIT/UBTI.

 

Landlord and Tenant hereby agree that it is their intent that all Rent shall
qualify as “rents from real property” within the meaning of Sections 512(b)(3)
and 856(d) of the Internal Revenue Code of 1986, as amended, (the “Code”) and
the U.S. Department of the Treasury Regulations promulgated thereunder (the
“Regulations”). In the event that (i) the Code or the Regulations, or
interpretations thereof by the Internal Revenue Service contained in revenue
rulings or other similar public pronouncements, shall be changed so that any
Rent no longer so qualifies as “rent from real property” for purposes of either
said Section 512(b)(3) or Section 856(d) or (ii) Landlord, in its sole
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of either said
Sections 512(b)(3) or 856(d), such Rent shall be adjusted in such manner as
Landlord may require so that it will so qualify; provided, however, that any
adjustments required pursuant to this Section 20.25 shall be made so as to
produce the equivalent (in economic terms) Rent as payable prior to such
adjustment. The parties agree to execute such further commercially reasonable
instrument as may reasonably be required by Landlord in order to give effect to
the foregoing provisions of this Section 20.25.

 

Page 52

 

 

Without limitation of the foregoing and notwithstanding anything contained in
this Lease to the contrary, if a sublease, or license of all or any portion of
the Premises is permitted under this Lease, the provisions of this Section 20.25
shall continue to apply, and any rent or other amounts received or accrued by
Tenant from such sublease, or license shall not be based on the income or
profits of any such sublessee, or licensee.

 

Section 20.26 – Patriot Act.

 

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that to the best of Tenant’s knowledge: (i) Tenant is not, nor is
it owned or controlled directly or indirectly by, any person, group, entity or
nation named on any list issued by the Office of Foreign Assets Control of the
United States Department of the Treasury (“OFAC”) pursuant to Executive Order
13224 or any similar list or any law, order, rule or regulation or any Executive
Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Tenant is not (nor is it owned, controlled, directly
or indirectly, by any person, group, entity or nation which is) acting directly
or indirectly for or on behalf of any Prohibited Person; and (iii) from and
after the effective date of the above-referenced Executive Order, Tenant (and
any person, group, or entity which Tenant controls, directly or indirectly) has
not conducted nor will conduct business nor has engaged nor will engage in any
transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the Premises
or the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person in violation of the U.S. Patriot Act or
any OFAC rule or regulation. In connection with the foregoing, it is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed an Event of Default by Tenant
under Section 19.1 above, and (y) the representations and warranties contained
in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease. At Landlord’s request Tenant
shall furnish to Landlord evidence confirming the representations in this
Section. Notwithstanding anything to the contrary contained in this Section
20.26, so long as Tenant or its ultimate parent is a company whose capital stock
is traded on a recognized public exchange, Tenant makes no representations or
warranties as to the persons or entities owning an interest in Tenant.

 

Section 20.27 – Parking.

 

Landlord shall provide, free of charge (subject to Article IX), non-reserved
vehicle access to the surface parking lot on the Property at a ratio of 3.75
parking spaces per 1,000 rentable square feet then leased by Tenant, which as of
the Effective Date equates to 29 parking spaces (the foregoing referred to
herein as “Tenant’s Parking”). Tenant’s Parking shall be non-transferable
(directly or indirectly) to any other institutions, entities or individuals.
Overnight parking shall be strictly prohibited. During the Term, as the same may
be extended, Tenant shall have the right, in common with all other tenants of
the Building, to use the surface parking lot, without charge, on a first-come,
first-served basis.

 

Page 53

 

 

Landlord shall not be responsible for money, jewelry, automobiles or other
personal property lost in or stolen from the parking lot. Landlord shall not be
liable for any loss, injury or damage to persons using the parking lot or
automobiles or other property thereon, it being agreed that, to the fullest
extent permitted by law, the use of the parking lot and the parking spaces shall
be at the sole risk of Tenant and its employees. Except for emergency repairs,
Tenant and its employees shall not perform any work on any automobiles while
located in the parking lot.

 

Tenant’s Parking shall be subject to such reasonable rules and regulations
therefor as may be set and changed with reasonable prior notice by the Landlord
from time to time during the Term. Landlord agrees that such rules and
regulations shall be established and applied by Landlord in a non-discriminatory
fashion, such that all rules and regulations shall be generally applicable to
all other tenants of the Building of a similar nature of Tenant. Tenant’s
Parking is non-assignable and intended solely for the use of Tenant’s employees
working from and business invitees to the Premises; and as such Tenant shall not
offer them for “use” or “license” to any other entity, the general public, or
any other tenants of the Building. All such appurtenant rights for parking as
set forth in this Article are automatically terminated upon termination of this
Lease, and shall have no separate independent validity or legal standing.
Landlord reserves the right to relocate and/or temporarily close any or all of
the parking facilities to the extent necessary in the event of a casualty or
governmental taking or for maintenance and repairs of the parking facility
provided Landlord shall reopen the same or provide replacement parking
facilities as soon as practicable thereafter.

 

Section 20.28 – Security Deposit.

 

Concurrent with the execution of this Lease, Tenant has delivered to Landlord a
Letter of Credit (as hereinafter defined) in the amount of the Security Deposit
specified in this Lease, as security for the faithful performance and observance
by Tenant of the terms, covenants and conditions of this Lease. The Letter of
Credit shall be in the form of a clean, irrevocable, non-documentary and
unconditional letter of credit substantially in the form attached hereto as
Exhibit E (the “Letter of Credit”) issued by and drawable upon Silicon Valley
Bank or such other commercial bank which is satisfactory to Landlord (the
“Issuing Bank”), which has outstanding unsecured, uninsured and unguaranteed
indebtedness, or shall have issued a letter of credit or other credit facility
that constitutes the primary security for any outstanding indebtedness (which is
otherwise uninsured and unguaranteed), that is then rated, without regard to
qualification of such rating by symbols such as “+” or “-” or numerical
notation, “Aa” or better by Moody’s Investors Service and “AA” or better by
Standard & Poor’s Rating Service, and has combined capital, surplus and
undivided profits of not less than $2,000,000,000. The Letter of Credit shall
(a) name Landlord as beneficiary, (b) have a term of not less than one year, (c)
permit multiple drawings, (d) be fully transferable by Landlord without the
payment of any fees or charges by Landlord, and (e) otherwise be in form and
content reasonably satisfactory to Landlord. If upon any transfer of the Letter
of Credit, any fees or charges shall be so imposed, then such fees or charges
shall be payable solely by Tenant and the Letter of Credit shall so specify. The
Letter of Credit shall provide that it shall be deemed automatically renewed,
without amendment, for consecutive periods of one year each thereafter during
the Lease Term (and in no event shall the Letter of Credit expire prior to the
60th day following the Expiration Date) unless the Issuing Bank sends duplicate
notices (the “Non-Renewal Notice”) to Landlord by certified mail, return receipt
requested, not less than 30 days next preceding the then expiration date of the
Letter of Credit stating that the Issuing Bank has elected not to renew the
Letter of Credit. The Issuing Bank shall agree with all drawers, endorsers and
bona fide holders that drafts drawn under and in compliance with the terms of
the Letter of Credit will be duly honored upon presentation to the Issuing Bank
as set forth in the Letter of Credit.

 

Page 54

 

 

(a)Application of Security. If (a) an Event of Default by Tenant occurs and is
continuing in the payment or performance of any of the terms, covenants or
conditions of this Lease, including the payment of Rent, or (b) Landlord
receives a Non-Renewal Notice, or (c) Tenant files a voluntary petition under
any Federal or state bankruptcy or insolvency code, law or proceeding, then
Landlord shall have the right by sight draft to draw, at its election, all or a
portion of the proceeds of the Letter of Credit and thereafter hold, use, apply,
or retain the whole or any part of such proceeds, as the case may be, (x) to the
extent required for the payment of any Annual Base Rent or any other sum as to
which Tenant is in default including (i) any sum which Landlord may expend or
may be required to expend by reason of Tenant’s Event of Default, and/or (ii)
any damages to which Landlord is entitled pursuant to this Lease, whether such
damages accrue before or after summary proceedings or other reentry by Landlord,
and/or (y) as a cash security deposit, unless and until, in the case of clause
(c) above, Tenant delivers to Landlord a substitute Letter of Credit which meets
the requirements of this Section. If Landlord applies or retains any part of the
proceeds of the Letter of Credit, or cash security, Tenant, and within thirty
(30) days, shall amend the Letter of Credit to increase the amount thereof by
the amount so applied or retained or provide Landlord with an additional Letter
of Credit in the amount so applied or retained so that Landlord shall have the
full amount thereof on hand at all times during the Lease Term. The Letter of
Credit or cash security, as the case may be, or balance thereof shall be
returned to Tenant within thirty (30) days after the Expiration Date and after
delivery of possession of the Leased Premises to Landlord in the manner required
by this Lease and the curing of any outstanding Events of Default under this
Lease.

 

(b)Transfer. The Letter of Credit shall also provide that Landlord, its
successors and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant’s consent thereto, transfer (one or more times)
all of its interest in and to the Letter of Credit to the holder of any mortgage
upon the Building or the successor landlord in connection with a transfer of the
Building, from or as a part of the assignment by Landlord of its rights and
interests in and to this Lease. In the event of a transfer of Landlord’s
interest in the Building, Landlord shall transfer the Letter of Credit, in whole
or in part, to the transferee and thereupon Landlord shall without any further
agreement between the parties, be released by Tenant from all liability
therefor. The provisions of this subsection (b) shall apply to every transfer or
assignment of the whole of said Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer, and Tenant shall be responsible for paying the Bank’s transfer and
processing fees in connection therewith.

 

Page 55

 

 

(c)Maintenance of Letter of Credit by Tenant. If, as a result of any drawing by
Landlord on the Letter of Credit, the amount of the Letter of Credit shall be
less than the Letter of Credit Amount, Tenant shall, within thirty (30) days
thereafter, provide Landlord with additional letter(s) of credit in an amount
equal to the deficiency, and any such additional letter(s) of credit shall
comply with all of the provisions of this Section. Tenant further covenants and
warrants that it will neither assign nor encumber the Letter of Credit or any
part thereof and that neither Landlord nor its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Without limiting the generality of the foregoing, if the Letter of
Credit expires earlier than the date which is sixty (60) days after the
Expiration Date, or if Tenant otherwise fails to maintain the Letter of Credit
in the amount and in accordance with the terms set forth in this Section,
Landlord shall have the right to present the Letter of Credit to the Issuing
Bank in accordance with the terms of this Section, and the proceeds of the
Letter of Credit may be applied by Landlord against any Rent payable by Tenant
under this Lease that is not paid when due and/or to pay for all losses and
damages that Landlord has suffered as a result of any breach or default by
Tenant under this Lease

 

(d)Landlord’s Right to Draw Upon Letter of Credit. Tenant hereby acknowledges
and agrees that Landlord is entering into this Lease in material reliance upon
the ability of Landlord to draw upon the Letter of Credit upon the occurrence of
any breach or default on the part of Tenant under this Lease which continues
beyond applicable notice and cure periods. If Tenant shall breach any provision
of this Lease or otherwise be in default hereunder beyond any applicable grace
or cure periods, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the Letter of Credit, in part or in whole, to cure
any breach or default of Tenant and/or to compensate Landlord for any and all
damages of any kind or nature sustained resulting from such Tenant’s breach or
default. The use, application or retention of the Letter of Credit, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the Letter
of Credit, and shall not operate as a limitation on any recovery to which
Landlord may otherwise be entitled. Tenant agrees not to interfere in any way
with payment to Landlord of the proceeds of the Letter of Credit, either prior
to or following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw upon the Letter of Credit. No condition or term of this
Lease shall be deemed to render the Letter of Credit conditional to justify the
Issuing Bank of the Letter of Credit in failing to honor a drawing upon such
Letter of Credit in a timely manner. Tenant agrees and acknowledges that (a) the
Letter of Credit constitutes a separate and independent contract between
Landlord and the Issuing Bank, (b) Tenant is not a third party beneficiary of
such contract, (c) Tenant has no property interest whatsoever in the Letter of
Credit or the proceeds thereof, and (d) in the event Tenant becomes a debtor
under any chapter of the Bankruptcy Code, neither Tenant, any trustee, nor
Tenant’s bankruptcy estate shall have any right to restrict or limit Landlord’s
claim and/or rights to the Letter of Credit and/or the proceeds thereof by
application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.

 

(page ends here)

 

Page 56

 

 

WITNESS the execution hereof in any number of counterpart copies, each of which
shall be deemed an original for all purposes as of the day and year first above
written.

 

  720 UNIVERSITY PROPERTY, LLC           By: /s/ Anne Barr     Name:

Anne Barr

    Its:

General Counsel of Managing Member

    Hereunto duly authorized     [LANDLORD]           MOTUS GI HOLDINGS, INC.  
        By: /s/ Timothy P. Moran     Name: Timothy P. Moran     Its: Chief
Executive Officer     Hereunto duly authorized     [TENANT]

 

Page 57

 

 

EXHIBIT A

 

PREMISES PLAN

 




 

 

EXHIBIT B

 

SITE PLAN

 



 

 

EXHIBIT C

 

LANDLORD WORK PLAN

 

(See Attached)

 



Page 1
Exhibit C

 

 

[ex10-1_001.jpg] 

 



Page 2
Exhibit C

 

 

[image_001.jpg] 

 



Page 3
Exhibit C

 

 

[ex10-1_003.jpg] 

 



Page 4
Exhibit C

 

 

[ex10-1_004.jpg] 

 



Page 5
Exhibit C

 

 

[ex10-1_005.jpg] 

 

Page 6
Exhibit C

 

 

EXHIBIT D

 

FORM OF SNDA

 

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT is made and entered
into as of this ____ day of March, 2020, by and among

 

A.CAMBRIDGE SAVINGS BANK, having an address at 1374 Massachusetts Avenue,
Cambridge, Massachusetts 02138 (together with its successors and assigns, the
“Lender”),

 

B.720 UNIVERSITY PROPERTY, LLC, a Delaware limited liability company, having a
mailing address c/o Hilco Redevelopment Partners, 99 Summer Street, Suite 1110,
Boston, Massachusetts 02110 (together with its successors and assigns, the
“Landlord”), and

 

C.Motus GI Holdings, Inc., a Delaware corporation, having a principal place of
business at 720 University Avenue, Norwood, Massachusetts 02090 (together with
its successors and assigns, the “Tenant”).

 

PRELIMINARY STATEMENTS

 

A. Reference is made to a certain INDENTURE OF LEASE of even date herewith (as
same may be amended, restated or modified from time to time, the “Lease”). The
Tenant is the present tenant under the Lease and the Landlord is the present
landlord under the Lease. The Lease relates to a portion of the Property, as
defined below, as more fully described in the Lease (the “Premises”). All
capitalized terms not defined herein but defined in the Lease shall have the
meanings given to such terms in the Lease.

 

B. The Lender is the holder of a Commercial Real Estate Promissory Note, dated
as of June 4, 2018, in the original principal amount of $11,377,081.00 made by
the Landlord in favor of the Lender (the “Note”), which Note is secured, inter
alia, by a Mortgage, Security Agreement and Financing Statement, dated as of
June 4, 2018 (as the same may be amended, renewed, modified, consolidated,
replaced, extended, increased or restated from time to time, the “Mortgage”)
covering the real property with the improvements thereon known as and numbered
720 University Avenue, Norwood, Massachusetts, as more particularly described in
the Mortgage (including the Premises)(the “Property”). In addition, the Landlord
entered into and delivered that certain Assignment of Leases and Rents in favor
of the Lender, dated of even date herewith (as the same may be amended, renewed,
modified, consolidated, replaced, extended, increased or restated from time to
time, the “Assignment”) covering the Property.

 

C. The parties hereto desire to enter into this Subordination, Non-Disturbance
and Attornment Agreement.

 

Page 1
Exhibit D

 

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Tenant, the Landlord and the Lender hereby covenant
and agree as follows:

 

1. Subordination. The Tenant hereby agrees with the Lender that all of its
right, title and interest as lessee under the Lease shall be subject to the
right, title and interest of the Lender under and subordinate to the priority of
the Mortgage and the Assignment (and any amendment, renewal, modification,
consolidation, replacement, extension, increase or restatement thereof). In the
alternative, the Lender shall have the option, at any time, upon notice to
Tenant to require that the Lease be prior, rather than subordinate, to the lien
of the Mortgage and the Assignment, in which event Tenant shall promptly, and
without charge, execute a commercially reasonable instrument in recordable form
effecting or acknowledging such priority.

 

2. Non-Disturbance. So long as no default on the part of Tenant exists under the
Lease which continues beyond the expiration of any applicable periods of notice
and grace, as would entitle the Landlord to terminate the Lease or would cause,
without any further action on the part of Landlord, the termination of the Lease
or would entitle the Landlord to dispossess the Tenant thereunder, the Lease
shall not be terminated, nor shall such Tenant’s use, possession or enjoyment of
the Premises or rights under the Lease be interfered with in any foreclosure or
other action or proceeding in the nature of foreclosure or by way of any deed in
lieu of any such action or proceeding, instituted under or in connection with
the Mortgage or the Assignment, or, in case Lender takes possession of the
Property pursuant to any provisions of the Mortgage or the Assignment unless the
Landlord under the Lease would have had such right if the Mortgage or the
Assignment had not been made. Neither the person or entity acquiring the
interest of the Landlord under the Lease as a result of any such action or
proceeding or by way of any deed in lieu of any such action or proceeding
(hereinafter called the “Purchaser”) nor Lender, if Lender takes possession of
the Property or otherwise succeeds to the Landlord’s interest under the Lease,
shall be:

 

(a) liable for any act or omission of the Landlord or any predecessor(s) in
interest to the Landlord in the capacity of Landlord under the Lease, if any
(together, the “Prior Landlord”), which was to have been performed under the
Lease, except for defaults of a continuing nature;

 

(b) liable for the return of any security deposit which Tenant under the Lease
has paid to the Landlord or the Prior Landlord under the Lease, except to the
extent that the amount thereof is turned over to the Purchaser or the Lender, as
the case may be;

 

(c) subject to any offsets or defenses which the Tenant under the Lease might
have against the Landlord or the Prior Landlord under the Lease except to the
extent expressly set forth in the Lease;

 

(d) bound by the payment of any basic rent, additional rent, percentage rent or
any other payments (any and all of which are herein referred to as “Rent”) which
the Tenant might have paid under the Lease for more than one month in advance to
the Landlord under the Lease, except with respect to estimated payments on
account of Taxes and Operating Expenses to the extent actually paid to Landlord
to the extent provided in the Lease;

 

(e) except for the amendments and modifications described in the Preliminary
Statements, bound by any amendment or modification of the Lease made without
Lender’s prior written consent and not otherwise permitted under the Mortgage
and/or the Assignment;

 

Page 2
Exhibit D

 

 

(f) personally liable for any default under the Lease or the violation of any
covenant or breach of any obligation on its part to be performed thereunder as
successor to the Landlord which first occurs prior to the Lender’s or the
Purchaser’s taking of possession or ownership of the Property, it being
acknowledged that Tenant’s sole remedy in the event of such default shall be to
proceed against the Purchaser’s or Lender’s then interest in the Property to
recover any monetary damages, provided that Purchaser or Lender shall be liable
to cure defaults of a continuing nature;

 

(g) liable for or deemed to incur any obligation with respect to any breach of
warranties or representations of Landlord or the Prior Landlord under the Lease
respecting Landlord’s authority;

 

(h) liable for any consequential or other damages which may have been incurred
by Tenant by reason of any breach of obligations to be performed by Landlord or
the Prior Landlord, except for defaults of a continuing nature; or

 

(i) liable for any leasing commissions, the triggering event for which arose
prior to the date Lender or any Purchaser succeeded to Landlord’s interest.

 

Notwithstanding anything contained herein to the contrary, if Lender or any
Purchaser succeeds to Landlord’s interests under the Lease, such party shall
have absolutely no obligation to perform any leasehold improvements or other
construction obligations in the Property on the part of Landlord to have been
performed, other than completing the initial build out of the Premises and
providing the tenant improvement allowance in connection therewith all as more
particularly set forth in the Lease, as well as any ongoing maintenance and
repair obligations which are required to be performed by the Landlord under the
terms of the Lease or to restore the Premises after a casualty or taking (to the
extent required under the Lease).

 

3. Attornment. Unless the Lease is terminated in accordance with Paragraph 2, if
the interests of the Landlord under the Lease shall be transferred by reason of
the exercise of the power of sale contained in the Mortgage or by any
foreclosure or other proceeding for enforcement of the Mortgage, or by deed in
lieu of foreclosure or such other proceeding, or if the Lender takes possession
of the Property pursuant to any provisions of the Mortgage or the Assignment,
Tenant thereunder shall be bound to the Purchaser or the Lender, as the case may
be, under all of the terms, covenants and conditions of the Lease for the
balance of the term thereof and any extensions or renewals thereof which may be
effected in accordance with any option therefor in the Lease, with the same
force and effect as if the Purchaser or Lender were the Landlord under the
Lease, and Tenant does hereby attorn to the Purchaser or Lender, as the same may
be (if it takes title to or possession of the Property), as the Landlord under
the Lease. Such attornment shall be effective and self-operative without the
execution of any further instruments upon the succession by Purchaser to the
interest of the Landlord under the Lease or the taking of title to or possession
of the Property by Lender. Nevertheless, Tenant shall, from time to time,
execute and deliver such instruments evidencing such attornment as Purchaser or
Lender may require. The respective rights and obligations of Purchaser, Lender
and Tenant upon such attornment, to the extent of the then remaining balance of
the term of the Lease and any extensions and renewals, shall be and are the same
as now set forth in the Lease except as otherwise expressly provided in
Paragraph 2.

 

Page 3
Exhibit D

 

 

4. Assignment of Leases. Tenant hereby acknowledges and agrees that all of the
Landlord’s right, title and interest as lessor under the Lease is being duly
assigned to Lender pursuant to the terms of the Assignment, and that pursuant to
the terms thereof all rental payments under the Lease shall continue to be paid
to Landlord in accordance with the terms of the Lease unless and until Tenant is
otherwise notified in writing by Lender. Upon receipt of any such written notice
from Lender, Tenant covenants and agrees to make payment of all rental payments
then due or to become due under the Lease directly to Lender or to Lender’s
agent designated in such notice and to continue to do so until otherwise
notified in writing by Lender. Landlord hereby irrevocably directs and
authorizes Tenant to make rental payments directly to Lender following receipt
of such notice without any obligation to inquire as to whether any default
exists under the Mortgage or the Assignment or the indebtedness secured thereby,
and notwithstanding any notice or claim of Landlord to the contrary, and that
Landlord shall have no right or claim against Tenant for or by reason of any
rental payments made by Tenant to Lender following receipt of such notice.
Payments of Rent made by Tenant, pursuant to any notice given it by Lender,
shall be deemed in satisfaction of Tenant’s rental obligations under the Lease
to the same extent as if such Rent were paid directly to Landlord. Tenant
further acknowledges and agrees: (a) that under the provisions of the
Assignment, the Lease cannot be terminated except as provided in the Lease (nor
can Landlord accept any surrender of the Lease) nor amended or modified in any
of its material terms, consent by Landlord be given to the waiver or release of
Tenant from the performance or observance of any obligation under the Lease, in
each such case, without the prior written consent of Lender except as otherwise
provided in the Assignment, and without such consent no Rent may be collected or
accepted by Landlord more than one month in advance; and (b) that the interest
of Landlord as lessor under the Lease has been assigned to Lender for the
purposes specified in the Assignment, and Lender assumes no duty, liability or
obligation under the Lease by reason of the Mortgage and/or the Assignment,
except only under the circumstances, terms and conditions specifically set forth
in the Mortgage, the Assignment and this Agreement.

 

5. Notice of Default by Landlord. Tenant, as lessee under the Lease, hereby
covenants and agrees to give Lender written notice properly specifying wherein
the Landlord under the Lease has failed to perform any of the covenants or
obligations of the Landlord under the Lease, simultaneously with the giving of
any notice of such default to the Landlord under the provisions of the Lease.
Tenant agrees that Lender shall have the right, but not the obligation, within
the time period specified in the Lease, plus an additional thirty (30) days (or,
if no time period is specified, a reasonable time, provided that the Lender is
diligently prosecuting the same) from the later of (i) the expiration of the
period allowed under the Lease for cure by Landlord, or (ii) the date Tenant has
notified Lender that Landlord has failed to cure such default within the period
provided in the Lease (or within such additional time as is reasonably required
to cure any such default, provided Lender shall be diligently prosecuting the
same) to correct or remedy, or cause to be corrected or remedied, each such
default before Tenant may take any action under the Lease by reason of such
default. If, in order to cure a default of Landlord, it is necessary for Lender
to take possession or acquire title to the Property, or both, then Lender shall
be afforded such time as may reasonably be required in order to institute and
prosecute proceedings to do so, provided Lender shall diligently prosecute the
same. Such notices shall be delivered to the Lender, the Landlord and the Tenant
at the addresses set forth in the preamble to this Agreement with copies to be
sent as follows:

 

Page 4
Exhibit D

 

 

If to Lender, to the attention of Nicholas Donofrio, First Vice President

 

with copies to: Bruce I. Miller, Esq.   Pierce Atwood LLP   100 Summer Street,
22nd Floor   Boston, MA 02110     If to Landlord, with a copy to: Goulston &
Storrs PC   400 Atlantic Avenue   Boston, Massachusetts 02110-3333   Attn:
Hilco/University Avenue     And: Hilco Redevelopment Partners   111 S. Wacker
Drive, Suite 3000   Chicago, IL 60606   Attn: Anne Garr, General Counsel     If
to Tenant, with a copy to: Lowenstein Sandler LLP   1251 Avenue of the Americas
  New York, New York, 10020   Attn: Steven M. Skolnick

 

or to such other address as any party shall provide to the other parties by
giving written notice to such other parties as set forth above, or to such other
address as may be designated by written notice from such other parties.

 

6. No Further Subordination. Except as expressly provided to the contrary in
Paragraph 2 hereof, Landlord and Tenant covenant and agree with Lender that
there shall be no further subordination of the interest of lessee under the
Lease to any lender or to any other party without first obtaining the prior
written consent of Lender. Any attempt to effect a further subordination of
lessee’s interest under the Lease without first obtaining the prior written
consent of Lender shall be null and void.

 

7. As to Landlord and Tenant. As between Landlord and Tenant, Landlord and
Tenant covenant and agree that nothing herein contained nor anything done
pursuant to the provisions hereof shall be deemed or construed to modify the
Lease.

 

8. As to Landlord and Lender. As between Landlord and Lender, Landlord and
Lender covenant and agree that nothing herein contained nor anything done
pursuant to the provisions hereof shall be deemed or construed to modify the
Mortgage or the Assignment.

 

Page 5
Exhibit D

 

 

9. Title of Paragraphs. The titles of the paragraphs of this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this agreement.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts.

 

11. Binding Agreement. The terms “Lender,” “Landlord” and “Tenant” shall be
construed to include the heirs, executors, administrators, successors and
assigns of the respective parties hereto, including, in the case of Lender, an
assignee(s) of the Lender and anyone who succeeds to title to the Property after
foreclosure or a deed in lieu thereof, and this Agreement shall inure to their
benefit and be binding on them. Except to the extent set forth in the Lease or
herein to the contrary, any obligation of the Landlord under the Lease to be
assumed by the Lender or Purchaser shall be only for and during such time as the
Lender or Purchaser, as the case may be, shall be the owner, except that any
obligation of Landlord as to maintenance and repair to be assumed by the Lender
or Purchaser shall be only for and during such time as the Lender or Purchaser,
as the case may be, shall be in possession.

 

12. No Modification Unless in Writing, Etc. No modification, amendment, waiver
or release of any provision of this Agreement or of any right, obligation, claim
or cause of action arising hereunder shall be valid or effective unless in
writing and signed by the party against whom the same is sought to be asserted.

 

13. Severability. In the event that any provision or provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable by the
final ruling of a court of competent jurisdiction, the remaining provisions of
this Agreement shall not be affected thereby, and in the place of such invalid,
illegal or unenforceable provision there shall be substituted a like, but valid,
legal and enforceable provision which most nearly accomplishes the original
intention of the parties, as evidenced by this Agreement.

 

14. Further Assurances. The Landlord and the Tenant from time to time shall
execute and deliver at the Lender’s request all instruments that may be
reasonably necessary or appropriate to evidence their agreements hereunder.

 

15. Counterparts. This Agreement may be executed in one or more counterparts
including by PDF or other electronic manner, each of which shall be deemed an
original and all such counterparts shall constitute one and the same instrument.

 

16. Conflict Between Documents. In the event of any conflict between the
provisions of the Lease and this Agreement affecting rights and obligations of
Lender and Tenant, the provisions of this Agreement shall control.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

Page 6
Exhibit D

 

 

EXECUTED as a sealed instrument as of the day and year first above written.

 

  LENDER:       CAMBRIDGE SAVINGS BANK           By:       Name:
                        Title:  

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF ________________________________

 

On this ____ day of _____________, 2020, before me, the undersigned notary
public, personally appeared ___________________________, the
______________________ of CAMBRIDGE SAVINGS BANKS and proved to me through
satisfactory evidence of identification, which was ___________________________,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that s/he signed it voluntarily in the aforesaid capacity for
its stated purpose.

 

WITNESS my hand and official seal.

 

    Notary Public  

 

My Commission Expires:

 

Page 7
Exhibit D

 

 

  LANDLORD:       720 UNIVERSITY PROPERTY, LLC           By:       Name:
                             Its:       Hereunto duly authorized

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF ________________________________

 

On this ____ day of _____________, 2020, before me, the undersigned notary
public, personally appeared ___________________________, the
______________________ of 720 UNIVERSITY PROPERTY, LLC and proved to me through
satisfactory evidence of identification, which was ___________________________,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that s/he signed it voluntarily in the aforesaid capacity for
its stated purpose.

 

WITNESS my hand and official seal.

 

    Notary Public  

 

My Commission Expires:

 

Page 8
Exhibit D

 

 

  TENANT:       MOTUS GI HOLDINGS, INC.           By:       Name:
                            Its:       Hereunto duly authorized

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF ________________________________

 

On this ____ day of _____________, 20__, before me, the undersigned notary
public, personally appeared ___________________________, the
______________________ of MOTUS GI HOLDINGS, INC. and proved to me through
satisfactory evidence of identification, which was ___________________________,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that s/he signed it voluntarily in the aforesaid capacity for
its stated purpose.

 

WITNESS my hand and official seal.

 

    Notary Public  

 

My Commission Expires:

 

Page 9
Exhibit D

 

 

Exhibit E

 

Form of Letter of Credit

 

 

 



 

